El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca resolver si es constitucional la Ley Electoral de Puerto Rico, en cuanto dispone, en sus Arts. 2.003 y 2.023 (16 L.P.R.A. sees. 3053 y 3073),(1) que para ser elector en Puerto Rico es necesario ser ciudadano de Estados Unidos.
Con arreglo a dicha cuestión, también debemos resolver si el recurrido, Ledo. Juan Mari Brás (en adelante Mari Brás) debe ser eliminado del registro de electores de Puerto Rico.
HH
Juan Mari Brás nació el 2 de diciembre de 1927 en Ma-yagüez, Puerto Rico; fruto del matrimonio de dos puertorriqueños. Su padre, Santiago Mari Ramos, nació en *150San Germán, Puerto Rico; mientras que su madre, Mercedes Brás Graña, nació en Las Marías, Puerto Rico. La pla-nilla de contribución sobre ingresos de 1995, presentada por Mari Brás ante el Departamento de Hacienda, refleja que éste es contribuyente en Puerto Rico e indica que Mari Brás reside en Mayagüez, Puerto Rico. Las partes en este caso no vacilaron en estipular que Mari Brás es residente de Puerto Rico. No cabe duda tampoco de que se trata de una persona que reconocida y recurrentemente ha partici-pado de forma activa en los procesos políticos del pueblo puertorriqueño durante muchos años de su vida.
El 19 de diciembre de 1993, mediante una declaración jurada suscrita ante un abogado-notario en Quebradillas, Puerto Rico, Mari Brás juró renunciar a la ciudadanía de Estados Unidos. En dicha declaración, reclamó su condi-ción de ciudadano de Puerto Rico, lo cual, a su entender, era cónsono con su nacionalidad puertorriqueña.
Así las cosas, el 11 de julio de 1994 acudió a la Emba-jada de Estados Unidos localizada en Caracas, Venezuela. Allí renunció vohintariamente a la ciudadanía de Estados Unidos, que había adquirido al momento de su nacimiento. A tales efectos, y como prueba de los motivos de su renun-cia, presentó en la Embajada una copia de la declaración jurada, antes mencionada, otorgada en Puerto Rico.
Ese mismo día, el Cónsul de Estados Unidos en Caracas, Venezuela, emitió un certificado titulado Certificate of Loss of Nationality of the United States, en el cual se hace constar que Mari Brás renunció a la ciudadanía de Estados Unidos. Se trata de un documento oficial del Departa-mento de Estado de Estados Unidos que lleva estampado un sello indicativo de que el Director del Office of Citizens Consular Services del Departamento de Estado dio su aprobación a esa renuncia de ciudadanía el 22 de noviem-bre de 1995. Resulta necesario señalar que, a pesar de que el juramento prestado por Mari Brás ante el Cónsul de *151Estados Unidos refleja que en una ocasión éste residió en Washington, D.C., al momento de renunciar a la ciudada-nía de Estados Unidos, Mari Brás residía en Mayagüez, Puerto Rico.
A raíz de estos hechos, el 15 de mayo de 1996 Miriam J. Ramírez de Ferrer (en adelante Ramírez) presentó una so-licitud de recusación electoral contra Mari Brás ante la Junta de Inscripción Permanente del Precinto Núm. 038 de Mayagüez. La causal aducida para esta recusación fue el hecho de que Mari Brás ya no era ciudadano de Estados Unidos.
La Comisión Local de Elecciones del Precinto Núm. 038 de Mayagüez (en adelante Comisión Local) denegó la recu-sación por falta de jurisdicción sobre la persona de Mari Brás, debido a supuestos defectos en el emplazamiento. La Comisión Local llegó a esta determinación a pesar de que Mari Brás compareció ante este organismo y se sometió voluntariamente a su jurisdicción. Presentada una apela-ción ante la Comisión Estatal de Elecciones (en adelante la C.E.E.), ésta confirmó la decisión de la Comisión Local.
Inconforme con esta determinación, Ramírez presentó una solicitud de revisión judicial ante el Tribunal de Pri-mera Instancia, Sala Superior de San Juan. Mari Brás compareció voluntariamente ante ese tribunal y formuló su oposición al recurso. Asimismo, comparecieron la C.E.E. y el Estado Libre Asociado de Puerto Rico (en adelante el E.L.A.).
Luego de varios trámites procesales y de celebrada una vista oral, el 21 de octubre de 1996 el tribunal de instancia dictó una extensa sentencia mediante la cual, en lo perti-nente, declaró inconstitucional los artículos 2.003 y 2.023 de la Ley Electoral de Puerto Rico, supra, debido a que éstos disponen como condición para ser elector en Puerto Rico que es necesario ser ciudadano de Estados Unidos. *152Como consecuencia, ordenó la desestimación y el archivo en los méritos de la recusación.
El 24 de octubre de 1996 la C.E.E. presentó un recurso de certiorari ante el Tribunal de Circuito de Apelaciones. En síntesis, alegó que el tribunal de instancia había errado al declarar inconstitucional los referidos artículos de la Ley Electoral de Puerto Rico. Ese mismo día, la C.E.E. pre-sentó una petición de certificación ante nos y solicitó que eleváramos los autos del recurso presentado ante el refe-rido foro apelativo.
El 25 de octubre de 1996 emitimos una resolución y or-denamos la expedición del mandamiento de certificación solicitado. Ala vez, requerimos al tribunal de instancia que nos remitiese los autos originales. Además, debido a la proximidad de las elecciones y a la complejidad del recurso, ordenamos a la C.E.E. que mientras lo considerábamos, debía permitir a Mari Brás emitir su voto, teniéndose éste por recusado.
El 25 de octubre de 1996 Ramírez presentó su propio recurso de certiorari ante el Tribunal de Circuito de Apelaciones. Alegó en su recurso que el tribunal de instan-cia había errado: (1) al declarar inconstitucional los referi-dos Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico; (2) al reconocer una ciudadanía puertorriqueña indepen-diente de la ciudadanía de Estados Unidos, y (3) al emitir un dictamen contrario a la cláusula territorial y a la de supremacía de la Constitución federal. El 28 de octubre de 1996 nos solicitó la certificación del referido recurso y su consolidación con el de la C.E.E. El 1ro de noviembre de 1996 accedimos a lo solicitado por Ramírez.
Con posterioridad a la presentación por todas las partes de sus respectivos alegatos, el 14 de abril de 1997 celebra-mos una vista oral a la cual comparecieron cada una de éstas.
*153Con el beneficio de las comparecencias de todas las par-tes, y de su argumentación en la vista oral, pasamos a resolver.
r*H
Para decidir la importante controversia constitucional que tenemos ante nos, es menester dilucidar a fondo varios asuntos que constituyen parte esencial de dicha controversia. Es decir, la respuesta a la cuestión que nos ocupa depende de la ponderación de cinco interrogantes más concretas que están ínsitas en esa cuestión. Para de-cidir si la C.E.E. de Puerto Rico debe excluir a Mari Brás del registro de electores del país por éste no ser ciudadano de Estados Unidos, como lo han planteado los recurrentes en instancia y ante nos, debemos examinar las interrogan-tes siguientes:
1. ¿Tiene el E.L.A. facultad decisoria sobre el ejercicio del derecho al voto en Puerto Rico?
2. ¿Qué limitaciones pueden imponerse válidamente al ejercicio de ese derecho?
3. ¿Es la condición de ser ciudadano de Estados Uni-dos un requisito previo idóneo que pueda imponerse sobre el ejercicio del derecho al voto en Puerto Rico?
4. ¿Ha impuesto el E.L.A. de Puerto Rico tal requisito sobre el ejercicio del derecho al voto incluso a personas como Mari Brás?
5. ¿Existe jurídicamente una ciudadanía puertorri-queña, separada y distinta de la ciudadanía de Estados Unidos, de la cual surja un derecho al voto en Puerto Rico para personas como Mari Brás?
Examinemos estas interrogantes.
*1541 — 1 f — (

La facultad del Estado Libre Asociado de Puerto Rico sobre el derecho al voto

A. La autoridad jurídica del Estado Libre Asociado
Por la estrecha relación que guarda con los asuntos que aquí nos conciernen, debemos comenzar nuestro análisis repasando brevemente la conocida normativa sobre la na-turaleza y el alcance de la autoridad jurídica del E.L.A. El examen de dicha normativa es necesario porque lo que ha-bremos de resolver finalmente en este caso dimana preci-samente de la autoridad jurídica del E.L.A. y descansa, por ende, en la normativa referida.
De esa normativa depende, en primer lugar, la fundamental cuestión sobre cuál es la autoridad del E.L.A. para regular el derecho al voto en el país. El asunto medular sobre la naturaleza y el alcance de la facultad decisoria que pueda tener Puerto Rico para determinar lo relativo al de-recho al voto en nuestro país depende del contenido de la normativa sobre la autoridad jurídica del E.L.A.
En segundo lugar, otros asuntos fundamentales identi-ficados antes también dependen de la normativa aludida. Así, pues, la cuestión medular de si bajo el régimen político actual existe jurídicamente o no una ciudadanía de Puerto Rico, distinta y separada de la ciudadanía de Estados Uni-dos, y la de si tal ciudadanía apareja el derecho al voto en Puerto Rico para personas como Mari Brás, dependen esencialmente de la normativa sobre la naturaleza y el al-cance de la autoridad jurídica del Estado Libre Asociado de Puerto Rico. Es menester, pues, repasar este asunto con algún detalle. Veamos.
*1551. Decisiones del Tribunal Supremo de Puerto Rico, del Tribunal Supremo de Estados Unidos y de otros tribunales federales
Desde la fundación en 1952 del cuerpo político en el que se constituyó el Pueblo de Puerto Rico, conocido como el Estado Libre Asociado de Puerto Rico, Pueblo v. Vélez López, 83 D.P.R. 486 (1961), este Tribunal, en numerosas oca-siones, ha dilucidado el contenido y el alcance de muchos de los poderes públicos de esa nueva entidad. Así, pues, hemos delimitado el poder de dominio eminente del Estado Libre Asociado, E.L.A. v. Rodríguez, 103 D.P.R. 636 (1975); la autoridad para organizar y gobernar los municipios de la isla, Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988); el poder de las cámaras legislativas para dis-poner su gobierno interno, Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); la facultad judicial para interpretar con finalidad las leyes y la Constitución del país, Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977). En particular, hemos reconocido el ámbito amplio del poder de reglamen-tación del E.L.A., Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378 (1973), que incluye no sólo la facultad de legislar para proteger la seguridad, la salud y el bienes-tar general de la comunidad, E.L.A. v. Márquez, 93 D.P.R. 393 (1966), sino también el poder para legislar sobre cual-quier asunto que afecte el bienestar de los puertorrique-ños, Nogueras v. Hernández Colón, 127 D.P.R. 405 (1990), incluyendo cuestiones de estética, Cervecería Corona, Inc. v. Srio. Obras Públicas, 97 D.P.R. 44 (1969), y, claro está, los detalles inagotables de la política pública del país, P.I.P v. C.E.E., 120 D.P.R. 580 (1988).
Debe enfatizarse que en el ejercicio de nuestra incontestable facultad constitucional no sólo hemos delimitado el contenido y el alcance de la autoridad jurídica del E.L.A., sino que hemos dilucidado también las fuentes y la naturaleza de esa autoridad. Nuestros primeros pronun-*156ciamientos normativos sobre el particular los emitimos hace más de cuatro (4) décadas en Pueblo v. Figueroa, 77 D.P.R. 188 (1954). Resolvimos allí expresamente que la Constitución del Estado Libre Asociado de Puerto Rico prescribía un sistema de gobierno propio. Resolvimos, ade-más, que esa Constitución no era una ley federal, sino que constituía una carta básica de gobierno local, adoptada por el pueblo de Puerto Rico mismo, que sólo podía ser inter-pretada con absoluta autoridad por el Tribunal Supremo de Puerto Rico. Destacamos allí también que, aunque nuestras cartas orgánicas anteriores habían sido leyes fe-derales, la recién adoptada Constitución del Estado Libre Asociado descansaba sobre una base de autoridad distinta a las de aquéllas. Anticipamos de este modo la importante opinión, que en términos similares emitiría poco después el Tribunal federal de Apelaciones para el Primer Circuito, en Figueroa v. People of Puerto Rico, 232 F.2d 615 (1er Cir. 1956).(2)
Posteriormente, en R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416 (1964), al reconocer el amplio poder del E.L.A. para imponer tributos en Puerto Rico, examinamos más a fondo el origen de la autoridad gubernamental de ese nuevo cuerpo político. Identificamos allí las consecuen-cias jurídicas de los acontecimientos políticos ocurridos desde 3 de julio de 1950 cuando el Congreso de Estados Unidos aprobó la Ley Ley Pública Núm. 600 de 3 de julio *157de 1950, Cap. 446 (64 Stat. 931), Documentos Históricos, L.P.R.A., Tomo 1 (en adelante Ley Núm. 600) —que pro-veía para la organización de un gobierno constitucional por y para el Pueblo de Puerto Rico, ley que fue a su vez rati-ficada con el voto de la inmensa mayoría del electorado puertorriqueño que acudió entonces a las urnas— hasta que el Congreso pasó la Ley Ley Pública Núm. 447 de 3 de julio de 1952, Cap. 567 (66 Stat. 327), Documentos Histó-ricos, L.P.R.A., Tomo 1, y así aprobó la Constitución adop-tada antes por el Pueblo de Puerto Rico. Reconocimos, en-tonces, en R.C.A. v. Gobierno de la Capital, supra, pág. 426, que en virtud de “la organización de la comunidad puertorriqueña, en la forma de estado político en que esta misma quiso organizarse bajo los términos de su propia Constitución”, la autoridad pública y los poderes guberna-mentales del pueblo de Puerto Rico no eran, como antes, meramente delegados por el Congreso, sino que emanaban de sí mismo, y estaban libres de una autoridad superior, sujetos sólo “a las limitaciones de su propia Constitución ... y a aquellas obligaciones que el pueblo se impuso al acep-tar las relaciones federales que habrían de existir y existen con los Estados Unidos a tenor de la Ley [Núm.] 600”. R.C.A. v. Gobierno de la Capital, supra, págs. 428-429. Re-conocimos, pues, en este caso que el Estado Libre Asociado de Puerto Rico posee un ámbito de “autoridad que le es privativa” que proviene dé la única fuente que legítima-mente puede dar tal autoridad: la voluntad del pueblo de Puerto Rico. Así, indudablemente lo aceptaron el Presi-dente y el Congreso de Estados Unidos al aprobar la Cons-titución del Estado Libre Asociado que dispone, en las Secs. 1 y 2 del Art. I, lo siguiente:
1. Se constituye el Estado Libre Asociado de Puerto Rico. Su poder político emana del pueblo y se ejercerá con arreglo a su voluntad, dentro de los términos del convenio acordado entre el pueblo de Puerto Rico y los Estados Unidos de América.
2. El gobierno del Estado Libre Asociado de Puerto Rico ten-*158drá forma republicana y sus Poderes Legislativo, Ejecutivo y Judicial, según se establece por esta Constitución, estarán igualmente subordinados a la soberanía del pueblo de Puerto Rico. Const. E.L.A., supra, ed. 1982, págs. 452 y 456, respectivamente.
Nuestro dictamen en R.C.A. v. Gobierno de la Capital, supra, sobre el ámbito de autoridad pública que le es pri-vativa al Estado Libre Asociado de Puerto Rico, y que emana de la voluntad del pueblo puertorriqueño, estuvo anclado también en lo acontecido durante el período de gestación política de 1950 a 1952, que dio lugar a la crea-ción del nuevo régimen constitucional vigente en nuestro país. Durante ese período todo un pueblo, hastiado de las imposiciones coloniales, acudió varias veces a las urnas, se organizó colectivamente por primera vez en su historia, convocó una Asamblea Constituyente y aprobó el docu-mento singular que ésta acordó. No es concebible que todo ello aconteció únicamente para darle el visto bueno a otra pieza legislativa más del Congreso de Estados Unidos, o para que el Congreso norteamericano continuara ejer-ciendo poderes omnímodos sobre la isla.
Más aún, hoy día, en los albores del siglo XXI, cuando en todos los rincones de la tierra reina con mayor vigor que nunca antes la fe en la democracia y la exaltación de los derechos humanos, constituiría un crudo anacronismo ju-rídico suponer que los poderes mínimos de gobierno propio que actualmente ostenta el E.L.A. no emanan del pueblo mismo, sino que son una mera delegación de autoridad congresional. Reiteramos, pues, nuestro dictamen en R.C.A. v. Gobierno de la Capital, supra, de que la autori-dad pública y los poderes gubernamentales del E.L.A., en el ámbito que le es privativo dentro de su relación con Es-tados Unidos de Norteamérica, emanan de la voluntad del pueblo de Puerto Rico y sólo pueden modificarse mediante el consentimiento consciente de ese pueblo, expresado directamente a través de las urnas.
*159Nuestra fundamental decisión en R.C.A. v. Gobierno de la Capital, supra, ha sido ratificada ya antes, en varias ocasiones.(3) Incluso en Pueblo v. Castro García, 120 D.P.R. 740 (1988), al examinar a fondo la autoridad penal del E.L.A., no sólo reiteramos nuestros pronunciamientos previos sobre la naturaleza y el origen de los poderes públicos de nuestro actual régimen constitucional, sino que abundamos extensamente respecto a los fundamentos jurídicos sobre los cuales se erigen tales pronunciamientos. Concretamente, señalamos en Pueblo v. Castro García, supra, que el propio Tribunal Supremo de Estados Unidos, al igual que otros importantes tribunales federales, había reconocido en varias decisiones suyas la naturaleza y el alcance de la autoridad pública y de los poderes gubernamentales del E.L.A., en términos análogos a los que formulamos previamente en R.C.A. v. Gobierno de la Capital, supra. Indicamos en Pueblo v. Castro García, supra, que la tendencia claramente prevaleciente en la jurisprudencia federal pertinente era la de destacar que, desde la aprobación de nuestra propia Constitución, Puerto Rico ad-vino al ejercicio de una soberanía similar a la de los estados de la Unión, en lo que se refiere a su autoridad pública y a sus poderes gubernamentales. En particular, citamos en Pueblo v. Castro García, supra, las contundentes manifestaciones del Tribunal Supremo de Estados Unidos en Puerto Rico v. Branstad, 483 U.S. 219, 230 (1987), y en Examining Board v. Flores de Otero, 426 U.S. 572, 594 (1976), de que al crearse la entidad política del E.L.A. la intención había sido la de, “to accord to Puerto Rico the degree of autonomy and independence normally associated with States of the Union, y la manifestación más tajante aun en Posadas v. Tourism Co., 478 U.S. 328 (1986), en Rodriguez v. Popular Democratic Party, 457 U.S. *1601, 8 (1982), y en Calero-Toledo v. Pearson Yatch Leasing Co., 416 U.S. 663, 672-673 (1974), de que bajo el E.L.A., “Puerto Rico, like a state, is an autonomous political entity, sovereign over matters not ruled by the [U.S.] Constitution”. Rodriguez v. Popular Democratic Party, supra, pág. 8.
Finalmente, en Pueblo v. Castro, supra, explicamos de modo palmario que la decisión del Tribunal Supremo de Estados Unidos en Harris v. Rosario, 446 U.S. 651 (1980), no militaba de modo alguno contra decisiones de ese mismo Tribunal que reconocían expresamente que Puerto Rico goza de soberanía para legislar sobre sus asuntos internos. Indicamos que ello era así, porque el hecho de que el Congreso pueda legislar con respecto a Puerto Rico sobre algunos asuntos al amparo de la cláusula territorial de la Constitución de Estados Unidos —que fue lo que se resolvió en Harris v. Rosario, supra— no conllevaba de ninguna manera el que el E.L.A. no tuviese poder soberano en cuanto a otros asuntos, los relativos a su autogobierno. La autoridad que le es privativa al E.L.A. sólo abarca sus asuntos internos de gobierno propio. No tiene que ver con el poder que el Congreso reconocidamente aún posee para legislar con respecto a Puerto Rico sobre aquellos otros asuntos que tampoco le competen a los propios estados de la Unión. Además, el Tribunal Supremo de Estados Unidos ha reiterado sus pronunciamientos sobre la soberanía del E.L.A. en cuanto a sus asuntos inter-nos, en decisiones suyas posteriores a las de Harris v. Rosario, supra, que han sido citadas antes en esta opinión.
En resumen, pues, nuestros deliberados pronuncia-mientos en Pueblo v. Figueroa, supra, en R.C.A. v. Gobierno de la Capital, supra, y en Pueblo v. Castro García, en lo referente a la naturaleza, el origen y el alcance de la autoridad pública del E.L.A., constituyen las normas cons-titucionales pertinentes sobre el particular, establecidas *161por este Tribunal doctrinalmente, que rigen en el país, in-dependientemente de las preferencias políticas de unos y otros, hasta tanto el régimen constitucional vigente sea al-terado por medios legítimos. Como hemos señalado ya, esas tres decisiones nuestras reflejan la normativa que el más alto foro judicial federal ha sostenido y reiterado por espa-cio de dos décadas, en los casos realmente afines.(4) Refle-jan, además, los numérosos pronunciamientos judiciales que desde 1953 hasta hoy han emitido otros foros federales. Aunque existen unas pocas decisiones aisladas a contrario sensu, por espacio de más de cuatro décadas, én docenas de opiniones, la inmensa mayoría(5) de los tribu-nales federales de instancia y apelativos que han conside-rado cuestiones afines y han reconocido el ámbito de auto-ridad gubernamental que le es privativo al E.L.A. Sobre el particular, véanse: Mora v. Torres, 113 F. Supp. 309 (D. P.R. 1953); Mora v. Mejias, 206 F.2d 377 (1er Cir. 1953); Mora v. Mejias, 115 F. Supp. 610 (D. P.R. 1953); Consentino v. International Longshoremen’s Ass’n, etc., 126 F. Supp. 420 (D. P.R. 1954); Carrion v. Gonzalez, 125 F. Supp. 819 *162(D. P.R. 1954); United States v. Rios, 140 R Supp. 376 (D. P.R. 1956); Figueroa v. People of Puerto Rico, supra; Moreno Rios v. United States, 256 R2d 68 (1er Cir. 1958); Dario Sanchez v. United States, 256 R2d 73 (1er Cir. 1958); Americana of Puerto Rico, Inc. v. Kaplus, 368 F.2d 431 (3er Cir. 1966); Alcoa Steamship Co. v. Perez, 295 R Supp. 187 (D. P.R. 1968); United States v. Valentine, 288 R Supp. 957 (D. P.R. 1968); Liquilux Gas Services of Ponce, Inc. v. Tropical Gas Company, 303 R Supp. 414 (D. P.R. 1969); United States v. Feliciano-Grafals, 309 R Supp. 1292 (D. P.R. 1970); Long v. Continental Casualty Co., 323 R Supp. 1158 (D. P.R. 1970); Sanchez v. United States, 376 R Supp. 239 (D. P.R. 1974); Garda v. Friesecke, 597 F.2d 284 (1er Cir. 1979); First Fed. S. & L., Etc. v. Ruiz De Jesus, 644 F.2d 910 (1er Cir. 1981); Cordova & Simonpietri Ins. v. Chase Manhattan Bank, 649 F.2d 36 (1er Cir. 1981); Cintron-Garcia v. Romero Barcelo, 671 F.2d 1 (1er Cir. 1982); Enrique Molina-Estrada v. Puerto Rico Hwy. Auth., 680 F.2d 841 (1er Cir. 1982); United States v. Qui[ñ]ones, 758 F.2d 40 (1er Cir. 1985); U.S. v. Lopez Andino, 831 F.2d 1164 (1er Cir. 1987); Camacho v. Autoridad de Telefonos de Puerto Rico, 868 F.2d 482 (1er Cir. 1989); Romero v. U.S., 38 F.3d 1204 (Fed. Cir. 1994); Reeser v. Crowley Towing & Transp. Co., Inc., 937 F. Supp. 144 (D. P.R. 1996); U.S. v. Vega Figueroa, 984 F. Supp. 71 (D. P.R. 1997).(6) Un ejemplo sobre-saliente de lo resuelto por todos estos otros tribunales fe-derales lo constituye la ilustrada opinión del Juez Stephen Breyer, hoy juez del Tribunal Supremo de Estados Unidos, en Cordova & Simonpietri Ins. v. Chase Manhattan Bank, supra. Indicó el entonces juez del Tribunal Federal de Ape-laciones para el Primer Circuito, inter alia, lo siguiente:
*163The F[ederal Relations Act] and the Puerto Rico Constitution were intended to work a significant change in the relation between Puerto Rico and the rest of the United States. ... prior to 1950, Puerto Rico’s legal status was closer to that of a “territory” than of a “state”.
The F[ederal Relations Act] was intended to end this subordinate status. ...
The theme that consistently runs throughout the legislative history of Puerto Rico’s attainment of Commonwealth status is that Commonwealth represents the fulfillment of a process of increasing self-government over local affairs by the people of Puerto Rico ....
In sum, Puerto Rico’s status changed from that of a mere territory to the unique status of Commonwealth. (Escolios omitidos.) Cordova & Simonpietri Ins. v. Chase Manhattan Bank, supra, págs. 39-41.
2. El Gobierno de Estados Unidos ante la comunidad internacional y la Resolución 748 (VIII) de las Naciones Unidas
Nuestras decisiones en Pueblo v. Figueroa, supra; R.C.A. v. Gobierno de la Capital, supra, y Pueblo v. Castro García, supra; al igual que la copiosa jurisprudencia federal citada antes, constituyen las fuentes esenciales de la normativa que le reconoce al E.L.A. un ámbito privativo de gobierno propio. Se trata de una. normativa judicial desa-rrollada en función de la conocida facultad de los tribuna-les de interpretar con finalidad el orden constitucional prevaleciente. City of Boerne v. Flores, 521 U.S. 507 (1997); Nogueras v. Hernández Colón, supra, pág. 413. Dicha nor-mativa no persigue, ni pretende dirimir de manera alguna, las agudas y angustiosas cuestiones que se debaten en el país sobre el status político de Puerto Rico. Esta normativa sólo alude a la naturaleza y el alcance de la autoridad gu-bernamental que abarca la Constitución del E.L.A. Se trata, pues, de una materia innegablemente jurídica, cu-yos contornos le corresponde definir con finalidad exclusi-*164vamente al Poder Judicial. Santa Aponte v. Srio. del Senado, supra, pág. 759.
En el caso de autos, encarados con la obligación de dilucidar a cabalidad los planteamientos constitucionales que nos han presentado los recurrentes y los recurridos, tenemos que adentramos en la consideración del historial y los contornos de nuestra Ley Fundamental, lo que inevitablemente nos lleva a la normativa jurídica aludida. Como bien se señaló en Silva v. Hernández Agosto, supra, en casos como el de autos es función ineludible de este Tribunal interpretar la Constitución y velar para que no se vulnere su espíritu y esquema democrático. Según dijimos allí, el mero hecho de que en un pleito se busque la protección de un derecho político, como sucede aquí, no nos releva de la responsabilidad de interpretar la Constitución y de hacer los pronunciamientos jurídicos sobre el particular que sea menester. El reclamo de derechos políticos en un litigio no significa que éste presenta una cuestión política. P.S.P. v. E.L.A., 107 D.P.R. 590 (1978); Baker v. Carr, 369 U.S. 186 (1962).
Aunque la normativa aludida no requiere mayor funda-mentación que la señalada antes, es menester resaltar que determinadas decisiones y declaraciones de la comunidad internacional, emitidas a instancias precisamente del Go-bierno de Estados Unidos, en 1953, poco después de ha-berse creado el E.L.A., proveen un claro apoyo a dicha nor-mativa y son pertinentes al asunto que aquí examinamos. Somos conscientes de que el caso de Puerto Rico ante las Naciones Unidas ha dado lugar a controversias importan-tes, que de ningún modo nos compete adjudicar.(7) Aun así, la representación que oficialmente hizo el gobierno de Es-tados Unidos ante la comunidad internacional sobre el nuevo régimen político de Puerto Rico y el reconocimiento *165por la Asamblea General de las Naciones Unidas, aún vi-gente, sobre el grado de gobierno propio alcanzado por el pueblo puertorriqueño en 1952 tienen evidentes implica-ciones jurídicas que deben ponderarse. Veamos.
A unos escasos meses de haberse instalado el nuevo ré-gimen en Puerto Rico, el 21 de marzo de 1953, el embaja-dor de Estados Unidos ante las Naciones Unidas, Henry Cabot Lodge, solicitó a ese cuerpo que se relevara a Esta-dos Unidos de la obligación que tenía de rendirle informes periódicos sobre Puerto Rico. Según el Art. 73(e) de la Carta de las Naciones Unidas, todo miembro de esa orga-nización que tuviese responsabilidades administrativas respecto de pueblos que no hubiesen alcanzado aún la ple-nitud de gobierno propio estaba obligado a presentarle pe-riódicamente al Secretario General de la entidad determi-nada información sobre tales comunidades dependientes. Desde 1946 Estados Unidos había estado remitiendo esa información regularmente respecto a Puerto Rico. Con la creación del E.L.A., el Gobierno de Estados Unidos enten-día que Puerto Rico había adquirido un ámbito pleno de gobierno propio respecto a sus asuntos internos y, por lo tanto, correspondía cesar el envío de tales informes. Así se lo hizo saber a las Naciones Unidas.
La solicitud de Estados Unidos fue formulada a base de un documento formal, mediante el cual el gobierno norte-americano oficialmente afirmaba, inter alia, los puntos si-guientes:
2. With the establishment of the Commonwealth of Puerto Rico, the people of Puerto Rico have attained a full measure of self-government.
4. As a result of the change in the constitutional position and status of Puerto Rico, as described in this memorandum, the Government of the United States considers it unnecessary to transmit further information [to the United Nations] under Article 73(e) of the Charters concerning the Commonwealth of Puerto Rico.
*16621. ...By the various actions taken by the Congress and the people of Puerto Rico, Congress has agreed that Puerto Rico shall have, under that Constitution, freedom from control or interference by the Congress in respect of internal government and administration .... (8)(Enfasis suplido.)
Como parte de las extensas discusiones y los debates en las Naciones Unidas en torno a la referida solicitud de Es-tados Unidos, uno de los miembros de la delegación norte-americana ante la ONU hizo unas declaraciones atestati-vas de la posición oficial de Estados Unidos sobre los fundamentos del nuevo status de Puerto Rico. Como se sabe, mediante la Ley Pública Núm. 447, supra, el Con-greso de Estados Unidos aprobó la Constitución del E.L.A. En lo pertinente, dispone esa ley federal lo siguiente:
... [T]he Act entitled “An Act to provide for the organization of a constitutional government by the people of Puerto Rico”; approved July 3, 1950 [Public Law 600] was adopted by the Congress as a compact with the people of Puerto Rico, to become operative upon its approval by the people of Puerto Rico .... (Énfasis suplido.)
El 28 de agosto de 1953, Mason Sears, miembro de la delegación norteamericana, le explicó a la Asamblea General de las Naciones Unidas cuál era la naturaleza jurídica del aludido compact:
A compact, as you know, is far stronger than a treaty. A treaty usually can be denounced by either side, whereas a compact cannot be denounced by either party unless it has the permission of the other.(9)
Días más tarde, el 3 de noviembre de 1953, otro miem-bro de la delegación de Estado Unidos, Frances Bolton, miembro también del Congreso por Ohio y quien había *167participado en la aprobación por ese cuerpo de la legisla-ción federal relativa a la creación del E.L.A., hizo también unos importantes señalamientos ante las Naciones Unidas. Las expresiones de Bolton son particularmente significativas, ya que contestan con claridad la manida cuestión de si al crearse el E.L.A. se efectuó algún cambio en la relación de nuestro país con Estados Unidos. Señaló lo siguiente la Congresista Bolton:
“The nature of the relations established by compact between the people of Puerto Rico and the United States, far from preventing the existence of the Commonwealth as a fully self-governing entity, gives the necessary guarantees for the untrammeled development and exercise of its political authority. The authority of the Commonwealth of Puerto Rico is not more limited than that of any State of the Union; in fact, in certain aspects is much wider ...”
“The Federal Relations Act to which reference has been made has continued provisions of political and economic union with the United States which the people of Puerto Rico have wished to maintain. In this sense the relationships between Puerto Rico and the United States have not changed. It would be wrong, however, to hold that because this is so and has been so declared in Congress, the creation of the Commonwealth of Puerto Rico does not signify a fundamental change in the status of Puerto Rico. The previous status of Puerto Rico was that of a territory subject to the full authority of the Congress of the United States in all governmental matters. The previous constitution of Puerto Rico was in fact a law of the Congress of the United States, which we called an Organic Act. Congress only could amend the Organic Act of Puerto Rico. The present status of Puerto Rico is that of a people with a constitution of their own adoption, stemming from their own authority, which only they can alter or amend. The relationships previously established also by a law of the Congress, which only Congress could amend, have now become provisions of a compact of a bilateral nature whose terms may be changed only by common consent.” (Escolios omitidos y énfasis suplido.(10)
Sobre las bases de las citadas representaciones de Cabot Lodge, Sears y Bolton, y otras análogas, que expresaban *168ante la comunidad internacional la posición oficial del go-bierno de Estados Unidos sobre el recién creado E.L.A., que constituye un hecho histórico que no está sujeto a re-visión, el 27 de noviembre de 1953 la Asamblea General de las Naciones Unidas emitió una resolución sobre la refe-rida solicitud de Estados Unidos que en su parte disposi-tiva afirma, inter alia, lo siguiente:
The General Assembly
2. Recognizes that the people of the Commonwealth of Puerto Rico, by expressing their will in a free and democratic way, have achieved a new constitutional status;
3. Expresses the opinion that it stems from the documentation provided that the Association of the Commonwealth of Puerto Rico with the United States of America has been established as a mutually agreed association;
4. Recognizes that, when choosing constitutional and international status the people of the Commonwealth of Puerto Rico have effectively exercised their right to self-determination;
5. Recognizes that, in the framework of their Constitution and of the compact agreed upon with the United States of America, the people of the Commonwealth of Puerto Rico have been invested with attributes of political sovereignty which clearly identify the status of self-government attained by the Puerto Rican people as that of an autonomous political entity;
6. Considers that, due to these circumstances, the Declaration regarding Non-Self-Governing Territories and the provisions established under it in Chapter XI of the Charter can no longer be applied to the Commonwealth of Puerto Rico „..(11)
3. Resumen
En resumen, pues, con arreglo a las más calificadas fuentes jurídicas, como cuestión de derecho, el Estado Libre Asociado de Puerto Rico es una entidad política con rasgos autonómicos que posee un ámbito de gobierno propio, una esfera de poderes gubernamentales y de autoridad pública que le es privativa. Esta realidad fue recapitulada catorce años después de haberse creado el E.L.A. en un *169informe de una Comisión del Congreso de Estados Unidos, que caracterizó el actual régimen político de Puerto Rico en los términos siguientes :(12)
The Commonwealth relationship was novel in the method of its creation. It was established through bilateral agreement between the people of Puerto Rico and the Congress of the United States. The steps in the procedure were similar to the familiar ones of Enabling Act procedures for the admission of States to the Federal Union, but without the result of creating a federal state. There was created, instead, a new form of federal relationship. It was based upon two spheres of government —that of constitutional self-government within Puerto Rico, and that of the Federal Government— with the two spheres of government connected by the applicable parts of the Federal Constitution and by the Federal Relations Act. (Énfasis suplido.)
B. Autoridad del Estado Libre Asociado sobre el sufra-gio
Partiendo de todo lo señalado antes, en derecho es claro que le compete al E.L.A. el poder para reglamentar lo relativo al ejercicio del derecho al voto dentro de su jurisdicción. Tal poder forma parte de la autoridad que le es privativa, la cual dilucidamos antes. Ello se desprende, en primer lugar, del hecho de que en la distribución de poderes entre el Gobierno federal y los gobiernos de los estados de la Unión en el sistema constitucional norteamericano, la autoridad sobre el sistema electoral le corresponde fundamentalmente a éstos. Así lo ha resuelto reiteradamente el Tribunal Supremo federal. Lo señaló así ese foro, en términos tajantes, en Lassiter v. Northampton Election Bd., 360 U.S. 45, 50 (1959):
*170The States have long been held to have broad powers to determine the conditions under which the right of suffrage may be exercised; Pope v. Williams, 193 U.S. 621, 633; Mason v. Missouri, 179 U.S. 328, 335 ....
Lo señaló de este modo en Gray v. Sanders, 372 U.S. 368, 379 (1963):
States can within limits specify the qualifications of voters in both state and federal elections; the Constitution indeed makes voters’ qualifications rest on state law even in federal elections.
Igualmente, en Katzenbach v. Morgan, 384 U.S. 641, 647 (1966), se afirmó que:
Under the distribution of powers effected by the Constitution, the States establish qualifications for voting for state officers, and the qualifications established by the States for voting for members of the most numerous branch of the state legislature also determine who may vote for United States Representatives and Senators ....
El poder de los estados de la Unión sobre su propio sistema electoral es tan amplio e indiscutible que el Tribunal Supremo de Estados Unidos declaró nula una ley federal mediante la cual el Congreso pretendió fijar la edad de los votantes para las elecciones estatales. Oregon v. Mitchell, 400 U.S. 112 (1970). Se decidió allí que el Congreso carecía de autoridad constitucional para fijar las cualificaciones de los electores en comicios estatales. El Juez Black, en su opinión que anunciaba la decisión del Tribunal sobre el particular, señaló que:
... No function is more essential to the separate and independent existence of the States and their governments than the power to determine... the qualifications of their own voters .... Oregon v. Mitchell, supra, pág. 125.
Otras decisiones del Tribunal Supremo federal que re-conocen el poder de los estados para reglamentar el sufra-gio son: Marston v. Lewis, 410 U.S. 679 (1973); Burns v. Fortson, 410 U.S. 686 (1973); Evans v. Cornman, 398 U.S. *171419, 422 (1970); McDonald v. Board of Election, 394 U.S. 802, 807 (1969); Carrington v. Rash, 380 U.S. 89, 91 (1965); Harman v. Forssenius, 380 U.S. 528, 535 (1965). Véase, además, 3 Treatise on Constitutional Law: Substance and Procedure Sec. 18.31 (2da ed. 1992). Finalmente, véase la Sec. 611 del Omnibus Appropiations Act de 1997, Pub. Law No. 104 — 208 de 30 de septiembre de 1997, me-diante la cual el Congreso prohíbe el voto de extranjeros en determinados comicios, excepto cuando algún estado haya autorizado su voto.
Como el E.L.A. tiene, cuando menos, los mismos poderes legislativos que un estado de la Unión, es evidente que le compete el poder de reglamentar el sufragio en el país. Así lo ha reconocido expresamente el propio Tribunal Supremo de Estados Unidos, en Rodriguez v. Popular Democratic Party, supra, págs. 8 y 13-14, al resolver lo siguiente:
... The methods by which the people of Puerto Rico and their representatives have chosen to structure the Commonwealth’s electoral system are entitled to substantial deference.
... Absent some clear constitutional limitation, Puerto Rico is free to structure its political system to meet its “special concerns and political circumstances”.
Por otro lado, el hecho de que el E.L.A. posee el referido poder se desprende, además, de que, en el proceso político que dio lugar a la adopción por el pueblo de Puerto Rico de nuestra propia Constitución, el poder para determinar las condiciones del sufragio en Puerto Rico quedó fijado, in-equívocamente, dentro del ámbito de la autoridad priva-tiva del E.L.A. Antes de 1952, los términos y las condicio-nes esenciales de la franquicia electoral en Puerto Rico se regían por ley federal. Éstos estaban mandatoriamente dispuestos en el Art. 35 del Acta Jones, 39 Stat. 963, y este Tribunal, en varias ocasiones, resolvió que la Legislatura de Puerto Rico no tenía facultad para ampliar o restringir *172las condiciones expresas contenidas en la disposición en cuestión de la referida acta orgánica federal. Martínez Nadal v. Saldaña, Sec. Ejecutivo, 38 D.P.R. 446 (1928); Morales y Benet v. Junta de Inscripciones, 33 D.P.R. 79 (1924).
Esta situación cambió radicalmente durante el proceso constitucional que aconteció de 1950 a 1952. El Art. 35 del Acta Jones, supra, fue expresamente derogado por la Ley Núm. 600, y nada se dispuso en la Ley de Relaciones Fe-derales con Puerto Rico(13) sobre la franquicia electoral. En cambio, en la Constitución del E.L.A., aprobada tanto por el Presidente como por el Congreso de Estados Unidos, se fijaron concretamente los términos y las condiciones esenciales relativas al sufragio en Puerto Rico, en el Art. II, Sec. 2 y en el Art. VI, Sec. 4, de nuestra Ley Fundamental, L.P.R.A., Tomo 1. Se trata, pues, de asuntos regidos específicamente por nuestra Constitución, por ende, libres de autoridad superior. Así lo reconoció el propio gobierno de Estados Unidos en su comunicación oficial a las Nacio-nes Unidas sobre el E.L.A., mencionada antes, en la cual se señaló, en lo pertinente, que:
22. ...The people of Puerto Rico will participate effectively in their government through universal, secret and equal suffrage, in free and periodic elections ... which are assured freedom from undemocratic practices by the [Commonwealth’s] Constitution itself. These elections will be conducted ... without interference by the U.S. (Enfasis suplido.)
En resumen, pues, el poder de determinar los requisitos para ejercer el derecho al voto en nuestra jurisdicción corresponde esencialmente al E.L.A. Se trata de una amplia facultad para determinar y reglamentar todo lo concerniente al proceso electoral, incluyendo la identificación de quiénes son los electores capacitados. P.R.P. v. E.L.A., 115 D.P.R. 631 (1984); P.S.P, P.P.D., P.I.P v. Romero Barceló, 110 D.P.R. 248 (1980); P.N.P. v. Tribunal *173Electoral, 104 D.P.R. 741 (1976). Esta amplia facultad está limitada únicamente por lo que disponga sobre el particular nuestra propia Constitución, incluyendo su Carta de Derechos, que estamos comprometidos a interpretar en forma armoniosa con la de Estados Unidos. R.C.A. v. Gobierno de la Capital, supra, págs. 427-428.
Pasemos, entonces, a precisar qué limitaciones perti-nentes surgen de nuestra propia Constitución con respecto al poder del E.L.A. sobre el sufragio.
IV

La reglamentación del derecho al voto en Puerto Rico

Como se sabe, el derecho al voto es una de las garantías fundamentales de nuestro ordenamiento constitucional. P.I.P. v. C.E.E., supra, pág. 615; Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980). En Puerto Rico, este derecho está expresamente consagrado en nuestra Constitución. Los que formularon nuestra Ley Fundamental entendían que se trataba de uno de los valores más preciados del pueblo puertorriqueño. Entendían, además, que para darle una base plenamente democrática al orden político del país, ese derecho al voto debía tener el más alto rango constitucional y estar rodeado de la mayor protección, para así asegurar que las decisiones colectivas y el poder público en Puerto Rico respondiesen a cabalidad a la voluntad del pueblo. 4 Diario de Sesiones de la Convención Constituyente 2563 (1951); Ortiz Angleró v. Barreto Pérez, supra, pág. 92. Es por todo lo anterior que en P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 207 (1981), manifestamos que:
... el derecho al voto es la más preciada de las prerrogativas del pueblo, porque es a través del voto que el pueblo ejerce su poder soberano y expresa su voluntad.
La Constitución de Estados Unidos no menciona expre-*174sámente el derecho al sufragio en su carta de derechos. Pero el carácter fundamental y preeminente de este dere-cho en el orden constitucional federal ha sido reconocido reiteradamente por el Tribunal Supremo de Estados Unidos. En Reynolds v. Sims, 377 U.S. 533, 561-562 (1964), se caracterizó así:
... Undoubtedly, the right of suffrage is a fundamental matter in a free and democratic society. Especially since the right to exercise the franchise in a free and unimpaired manner is preservative of other basic civil and political rights, any alleged infringement of the right of citizens to vote must be carefully and meticulously scrutinized. Véanse, además: Bullock v. Carter, 405 U.S. 134 (1972); Harper v. Virginia State Bd. of Elections, 383 U.S. 663 (1966). Véase, también, Treatise on Constitutional Law, supra, y los casos allí citados.
Nuestra Constitución formula el derecho al voto en términos verdaderamente abarcadores. No sólo se reconoce que el derecho al sufragio será “universal, igual, directo y secreto” (Art. II, Sec. 2, Const. E.L.A., supra, ed. 1982, pág. 261) sino que, además, el único requisito para ser elector que allí se fija, es que la persona haya cumplido dieciocho años de edad. Expresamente se prohíbe que alguien pueda ser privado del derecho al voto por no saber leer o escribir o por no poseer una propiedad (Art. VI, Sec. 4, Const. E.L.A., supra).
La formulación esencial del derecho al voto en nuestra Constitución contrasta significativamente con la formula-ción de ese derecho en el Acta Jones. Allí, en el Art. 35, supra, se requería que para ser elector en Puerto Rico era necesario haber cumplido veintiún años de edad y ser ciu-dadano de Estados Unidos. El requisito de ser ciudadano de Estados Unidos, como ya se ha señalado, fue derogado por el Congreso de Estados Unidos al aprobar la Ley Núm. 600, supra, y no fue recogido posteriormente en nuestra Constitución, ni forma parte de la Ley de Relaciones Fede-rales con Puerto Rico.
La referida exclusión del requisito de ciudadanía *175de Estados Unidos como una de las condiciones constitu-cionales para ejercer el derecho al voto en Puerto Rico fue, a todas luces, deliberada. Ello se desprende, en primer lu-gar, del hecho de que la condición de ser ciudadano de Es-tados Unidos se exige, en distintos artículos de nuestra Constitución, como requisito para poder ocupar los cargos de Gobernador (Art. IV, Sec. 3, Const. E.L.A., supra), de miembro de la Asamblea Legislativa (Art. Ill, Sec. 5, Const. E.L.A., supra), de Juez del Tribunal Supremo (Art. V, Sec. 9, Const. E.L.A., supra) y de Secretario de Gobierno (Art. IV, Sec. 5, Const. E.L.A., supra). Quienes redactaron nuestra Ley Fundamental, pues, estaban plenamente conscientes del uso del requisito de ciudadanía de Estados Unidos para determinados propósitos en lá Constitución redactada por ellos pero, aun así, no la impusieron en ésta como condición para el ejercicio del derecho al voto.
Que la referida exclusión fue deliberada se desprende, además, del hecho de que los asesores de la Convención Constituyente, en su conocido informe a ésta, expresa-mente discutieron el atributo de ciudadanía como una de las condiciones que habitualmente se fija para el sufragio. Escuela de Administración Pública, La Nueva Constitución de Puerto Rico, Escuela de Administración Pública, Río Piedras, Ed. U.P.R., 1954, pág. 306. A pesar de ello, sin embargo, no se incluyó el requisito de ciudadanía ameri-cana como condición previa para el sufragio en la Consti-tución del E.L.A.
Lo anterior no significa, claro está, que el requisito de ciudadanía de Estados Unidos, como condición legislativa para ser elector en Puerto Rico, sea nulo per se. Todo lo que significa es que no es un requisito de orden constitucional; es decir, que no se trata de una condición tan esencial para el ejercicio del derecho al voto como tal que haya merecido ser fijada en la propia Constitución.
Debe notarse que nuestra Ley Fundamental delega expresamente, en la Asamblea Legislativa de Puerto *176Rico, la facultad para fijar “los demás requisitos” que debe cumplir una persona para ser elector en el país. Art. VI, Sec. 4, Const. E.L.A., supra. Los que redactaron nuestra Constitución sólo pretendieron fijar en ese documento los requisitos mínimos para el ejercicio de la franquicia electoral. Determinaron entonces que, dentro del principio general de la universalidad del sufragio, la Asamblea Le-gislativa estaba “autorizada para señalar las circunstan-cias que pueden impedir que una persona vote, tales como incapacidad mental, falta de residencia, declaración judicial de incapacidad, etc.”. Diario de Sesiones, supra, pág. 2620.
La referida facultad de la Asamblea Legislativa, lo he-mos resuelto antes, le da a esa rama de gobierno un amplio margen para legislar sobre este asunto. P.R.P. v. E.L.A., supra; P.S.P, P.P.D., P.I.P. v. Romero Barceló, supra; P.N.P. v. Tribunal Electoral, supra. Pero, como hemos señalado reiteradamente, esa amplia potestad no es una carta blanca, ni es absoluta. Id. Por ello hemos resuelto que “[t]odo obstáculo al voto debe ser objeto de escrutinio judicial vigoroso, mas con la debida atención de dar el debido peso a los intereses apremiantes del Estado”. Ortiz Angleró v. Barreto Pérez, supra, pág. 92. Véase, además, P.P.D. v. Admor. Gen. de Elecciones, supra. Una norma similar ha desarrollado el Tribunal Supremo de Estados Unidos con respecto a la garantía federal de igualdad que ampara el derecho al voto en los casos apropiados. Kramer v. Union School District, 395 U.S. 621 (1969); Harper v. Virginia State Bd. of Elections, supra; Carrigton v. Rash, supra.
En resumen, pues, la Asamblea Legislativa del E.L.A. tiene facultad constitucional para fijar limitaciones relativas a la capacidad para votar de una persona en nuestra jurisdicción, siempre que tales limitaciones constituyan un medio necesario para la consecución de un interés público apremiante. ¿Cumple el requisito electoral de *177ser ciudadano de Estados Unidos con este riguroso crite-rio? Pasemos a considerar esta tercera cuestión.
V

La ciudadanía de Estados Unidos como condición para el ejercicio del derecho al voto

A. La doctrina federal
Contrario a lo que muchos puedan suponer, la condición de ser ciudadano de Estados Unidos no ha sido históricamente la fuente de la mayor parte de los derechos y las obligaciones primordiales que tienen todos aquellos que forman parte de la colectividad norteamericana y quienes están sometidos a su autoridad. Desde hace más de un siglo, el Tribunal Supremo de Estados Unidos ha sostenido la norma, hoy firmemente arraigada como doctrina jurídica, de que los derechos humanos fundamentales garantizados por la Constitución federal aplican por igual tanto a ciudadanos de Estados Unidos como a meros residentes bona fide que no son ciudadanos. Se trata de derechos que protegen a cualquier persona que esté legítimamente dentro de la jurisdicción de Estados Unidos, aunque no se ostente la ciudadanía de ese país. Yick Wo v. Hopkins, 118 U.S. 356 (1886). Ello significa, pues, que el forastero que reside lícitamente en cualquier lugar de Estados Unidos tiene derecho a las libertades de expresión, a la libertad de culto, a la libertad de asociación, al debido proceso de ley, a la igual protección de las leyes, a las garantías procesales fundamentales en favor de los acusados y a otros derechos de igual jerarquía. Véanse: L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 360; Treatise on Constitutional Law, supra, pág. 21°.
En particular, el Tribunal Supremo de Esta-*178dos Unidos ha limitado grandemente el poder de los esta-dos de la Unión para conceder privilegios y beneficios pú-blicos, cuando éstos lo hacen sujeto a la condición de que el recipiente sea ciudadano de Estados Unidos. Así, pues, un estado no puede exigir la ciudadanía americana como con-dición para conceder servicios de educación pública. San Antonio School District v. Rodriguez, 411 U.S. 1, 35 (1973); Toll v. Moreno, 458 U.S. 1 (1982); Plyler v. Doe, 457 U.S. 202 (1982); Nyquist v. Mauclet, 432 U.S. 1 (1977). Tampoco puede exigir la ciudadanía americana como condición para establecer un negocio o una empresa comercial privados (Yick Wo v. Hopkins, supra; Truax v. Raich, 239 U.S. 33 (1915); Takahashi v. Fish Comm’n, 334 U.S. 410 (1948)) ni la puede exigir como condición para ejercer una profesión como la abogacía, In re Griffiths, 413 U.S. 717 (1973), o la ingeniería, Examining Board v. Flores de Otero, supra. Aun en el servicio público, respecto de los cargos de carrera basados en el principio del mérito, ni el estado ni el propio Gobierno federal pueden excluir automáticamente a quie-nes no sean ciudadanos de poder ocupar tales empleos públicos. Sugarman v. Dougall, 413 U.S. 634 (1973); Hampton v. Mow Sun Wong, 426 U.S. 88 (1976). Al amparo de la referida normativa federal, y tomando en cuenta las exigencias afines de nuestra propia Constitución, este Tribunal ya ha resuelto que es ilegal exigir categóricamente la ciudadanía americana como condición para ser maestro de escuela pública en Puerto Rico. De Paz Lisk v. Aponte Roque, 124 D.P.R. 472 (1989). Más aún, un estado no puede negarle los beneficios de bienestar público y ayuda econó-mica a indigentes, sólo porque los recipientes no sean ciu-dadanos americanos. Graham v. Richardson, 403 U.S. 365 (1971).
Por otro lado, el propio Gobierno federal ha concedido importantes privilegios e impuesto deberes básicos a per-sonas que residen en Estados Unidos, aunque no sean ciu-dadanos de esa nación. Así, pues, se puede imponer el de-*179ber de servir en la fuerzas armadas de Estados Unidos a extranjeros que residan en Estados Unidos. Véanse: Astrup v. Immigration Service, 402 U.S. 509 (1971); McGrath v. Kristensen, 340 U.S. 162 (1950). Igualmente, se les puede imponer el deber de pagar impuestos y contribucio-nes sobre ingreso, aunque no sean ciudadanos. Commissioner v. Wodehouse, 337 U.S. 369 (1949); Moreno v. Toll, 489 F. Supp. 658 (D. Md. 1980). Más aún, el poder del Congreso sobre lo relativo a inmigración y naturalización es tan am-plio que éste puede conceder a personas que no sean ciu-dadanos el derecho a entrar libremente a Estados Unidos, y concederles, además, el derecho a residir permanente-mente en Estados Unidos, aunque no adquieran la ciudadanía. Galvan v. Press, 347 U.S. 522 (1954); Gonzales v. Williams, 192 U.S. 1 (1904). Véase, también, De Paz Lisk v. Aponte Roque, supra. Claro está, el ciudadano americano disfruta de éstos mismos derechos por su condición como tal, sin necesidad de legislación federal alguna que los conceda. Balzac v. Porto Rico, 258 U.S. 298 (1922).
En resumen, pues, en muchos aspectos de gran importancia, el extranjero residente en Estados Unidos tiene una posición jurídica muy parecida a la del ciudadano de la nación norteamericana. En cuanto a la mayor parte de los derechos y deberes fundamentales, la condición de ciudadano no conlleva grandes diferencias en comparación con la del mero residente. Sin embargo, sí existe un ámbito de la vida colectiva respecto del cual ser ciudadano norteamericano tiene un especial significado. Se trata precisamente del ámbito de las instituciones y los procesos políticos estatales. El Tribunal Supremo de Estados Unidos ha indicado que el valor histórico de la ciudadanía americana reside en la facultad que apareja respecto al poder del estado donde el ciudadano vive, en cuanto a la determinación e implantación de la política pública de ese estado. En Foley v. Connelie, 435 U.S. 291, 294-296 (1978), el Supremo Foro judicial federal señaló lo siguiente:
*180... Indeed, aliens lawfully residing in this society have many rights which are accorded to noncitizens by few other countries. Our cases generally reflect a close scrutiny of restraints imposed by States on aliens. ...
It would be inappropriate, however, to require every statutory exclusion of aliens to clear the high hurdle of “strict scrutiny” because to do so would “obliterate all the distinctions between citizens and aliens.” ... The act of becoming a citizen is more than a ritual with no content beyond the fanfare of ceremony. A new citizen has become a member of a Nation. ... The individual, at that point, belongs to the polity and is entitled to participate in the process of democratic decision-making. Accordingly, we have recognized “a State’s historical power to exclude aliens from participation in its democratic political institutions.” ...
... Thus, it is clear that a State may deny aliens the right to vote, or to run for elective office, for these lie at the heart of our political institutions. ... it represents the choice, and right, of the people to be governed by their citizen peers. (Enfasis su-plido y citas omitidas.)
Antes de esta decisión, en Sugarman v. Dougall, supra, pág. 647, el Tribunal Supremo de Estados Unidos había intimado la normativa sobre el amplio poder de los estados para determinar la conformación de su comunidad política. Señaló entonces que:
Such power inheres in the State by virtue of its obligation, already noted above, “to preserve the basic conception of a political community”. ... And this power and responsibility of the State applies, not only to the qualifications of voters, but also to persons holding state elective or important non-elective executive, legislative and judicial positions .... (Enfasis suplido y ci-tas omitidas.) Id.
Un año después de la decisión de Foley v. Connelie, supra, el Tribunal Supremo federal reiteró la normativa re-señada antes. En Ambach v. Norwick, 441 U.S. 68, 75 (1979), indicó que:
The rule for governmental functions, which is an exemption to the general standard applicable to classifications based on alienage, rests on important principles inherent in the *181Constitution. The distinction between citizens and aliens, though ordinarily irrelevant to private activity, is fundamental to the definition and government of a State... It is because of this special significance of citizenship that governmental entities, when exercising the functions of government, have wider latitude in limiting the participation of noncitizens.
En virtud de la referida normativa, el Tribunal Supremo federal ha validado leyes estatales que requerían la ciudadanía de Estados Unidos como condición previa para que una persona pudiese ocupar cargos públicos, tales como el de policía, Foley v. Connelie, supra, y el de oficial probatorio, Cabell v. Chavez-Salido, 454 U.S. 432 (1982). También es claro que un estado de la Unión puede excluir del electorado a aquellos que no sean ciudadanos de Esta-dos Unidos. Skafte v. Rorex, 553 P.2d 830 (Colo. 1976), app. dismd. for lack of substantial federal question, 430 U.S. 961 (1977).
Para concluir este tema, debe señalarse que si bien no puede negarse que un estado de la Unión tiene la facultad para requerir la ciudadanía de Estados Unidos como condición para el ejercicio del derecho al voto, también es cierto que el estado no está obligado a hacerlo. Es decir, por lo menos con respecto a los comicios puramente estatales, los estados de la Unión son libres de decidir qué condiciones, si alguna, le imponen al derecho al voto y a quién se lo otorgan. Sobre este amplio poder del estado, sólo recaen las limitaciones que surjan de las Enmiendas I y XIV de la Constitución federal. Lo señaló así el Tribunal Supremo de Estados Unidos en Burdick v. Takushi, 504 U.S. 428, 434 (1992):
... [T]he rigorousness of our inquiry into the propriety of a state election law depends upon the extent to which a challenged regulation burdens First and Fourteenth Amendment rights. Véase, además, Treatise on Constitutional Law, supra, pág. 522.
El estado, pues, puede requerir la ciudadanía de Esta-*182dos Unidos como condición previa para el ejercicio del de-recho al voto. Esa es su prerrogativa. Pero, como no existe obligación constitucional federal alguna que le requiera exigir tal condición, el estado también puede conceder el derecho al voto a quienes son sólo ciudadanos de ese es-tado, aunque no sean ciudadanos de Estados Unidos. Así lo resolvió expresamente el Tribunal Supremo de Estados Unidos en Pope v. Williams, 193 U.S. 621, 632 (1904):(14)
... the privilege to vote in a State is within the jurisdiction of the State itself, to be exercised as the State may direct, and upon such terms as to it may seem proper, provided, of course, no discrimination is made between individuals in violation of the Federal Constitution. The State might provide that persons of foreign birth could vote without being naturalized .... (Enfasis suplido.)
En efecto, aunque en la actualidad ya no es así, históri-camente numerosos estados de la Unión otorgaron la fran-quicia electoral a residentes que no eran ciudadanos de Estados Unidos. Véase J.B. Raskin, Legal Aliens, Local Citizens: The Historical, Constitutional And Theoretical Meanings of Alien Suffrage, 141 U. Pa. L. Rev. 1391 (1993). Véanse, además: Crosse v. Board of Supervisors of Elections, 221 A.2d 431 (1966); United States v. Cruikshank et al., 92 U.S. 542, 549-552 (1875).
Dicho de otro modo, la franquicia electoral en los estados de la Unión dimana de la ciudadanía estatal, no de la ciudadanía nacional. Así lo resolvió expresamente el Tribunal Supremo de Estados Unidos en Snowden v. Hughes, 321 U.S. 1, 7 (1944), al afirmar que:
... The right to become a candidate for state office, like the right to vote for the election of state officers, ... is a right or privilege of state citizenship, not of national citizenship ....
*183No hay, pues, obligación alguna que surja de la Consti-tución de Estados Unidos que requiera para poder votar en los comicios estatales que el elector tenga que ser ciuda-dano de Estados Unidos. Sólo es necesario que sea ciuda-dano del estado; entendiéndose, claro está, que quienes sí son ciudadanos de Estados Unidos serán automáticamente ciudadanos del estado donde residan.
B. La ciudadanía de Estados Unidos en Puerto Rico
En nuestro país, la ciudadanía de Estados Unidos ha sido uno de los elementos configurativos principales de la relación entre la colectividad política puertorriqueña y la nación norteamericana. Para comprender cuán medular ha sido tal ciudadanía, es menester repasar brevemente algu-nos datos de la historia constitucional de Puerto Rico.
Como se sabe, cuando las tropas norteamericanas inva-dieron nuestra isla, por razón de la Guerra Hispanoameri-cana, el pueblo de Puerto Rico, según la Carta Autonómica de 1897, que fue decretada por el monarca español, disfru-taba de un régimen de gobierno propio, “varios de cuyos rasgos aún no han sido superados hasta el día de hoy”. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. Universitaria, 1980, Vol. I, pág. 131. Según ese régimen, los puertorriqueños eran súbditos españoles y gozaban de iguales derechos respecto a la nacionalidad y ciudadanía que los españoles peninsulares. íd.
El Tratado de París de 1898, mediante el cual Estados Unidos adquirió de España a Puerto Rico como botín de guerra, terminó con el régimen autonómico referido. Con-forme al Art. IX de dicho tratado, los derechos civiles y la condición política de los habitantes de Puerto . Rico se de-terminarían por el Congreso de Estados Unidos. Luego de dos años de ocupación militar, el Congreso ejerció la facul-tad aludida y, para regir a Puerto Rico, estableció el Acta Foraker de 1900, que constituyó “un severo retroceso en la marcha del pueblo de Puerto Rico hacia un gobierno digno *184y propio”. Trías Monge, op. cit., Vol. I, pág. 227, y Vol. II, pág. X.
Según la See. 7 del Acta Foraker, 31 Stat. 79, Documen-tos Históricos, L.P.R.A., Tomo 1, el pueblo de Puerto Rico se constituyó en un cuerpo político y sus habitantes se convir-tieron en “ciudadanos de Puerto Rico”. Aunque tales habi-tantes tendrían “derecho a la protección de los Estados Unidos”, no se les concedió la ciudadanía de Estados Unidos. íd. Así, pues, según el propio Tribunal Supremo de Estados Unidos, el pueblo de Puerto Rico se convirtió en una colectividad política con su propia ciudadanía. Lo ex-plicó así el supremo foro judicial federal: “a body politic, under the name of The People of Porto Rico, with a citizenship of its own, is created.” Martinez v. Asociacion de Senoras, 213 U.S. 20, 24 (1909).
Debe enfatizarse que la formalization de la ciudadanía puertorriqueña en el Acta Foraker fue un acto congresional realizado con plena deliberación. La versión original del proyecto de ley presentado por el Senador Foraker el 9 de enero de 1900 tenía una disposición mediante la cual se le concedía la ciudadanía de Estados Unidos a los habitantes de Puerto Rico. Tal disposición fue objeto de mucho debate en el Congreso y, finalmente se optó por no conceder la ciudadanía de Estados Unidos y, en su lugar, reconocer la ciudadanía de Puerto Rico. L.J. Gould, The Foraker Act: The Roots of American Colonial Policy, Michigan, University Microfilms, 1958, págs. 75-79. De esta manera, el Con-greso seguía la misma línea que había adoptado Estados Unidos antes, al negociar el Tratado de París mediante el cual España cedió Puerto Rico a Estados Unidos. Tres dé-cadas antes, Estados Unidos había adquirido el territorio de Alaska y en el tratado con Rusia para la cesión de éste se había acordado que los habitantes de Alaska serían ciu-dadanos de Estados Unidos. 15 Stat. 542 (1867). Sin embargo, en el caso de la cesión de Puerto Rico, Estados Uni-dos optó por no seguir el precedente de Alaska, y de otros *185tratados anteriores similares,(15) y no concedió la ciudada-nía americana a los habitantes de Puerto Rico.
Es por lo anterior, que un gran conocedor de todo este asunto ha señalado, refiriéndose a Estados Unidos, que “el reconocimiento [en el Acta Foraker] de la ciudadanía de Puerto Rico ... y el de la existencia del pueblo de Puerto Rico constituido políticamente ... recalcó la vigencia de la nacionalidad puertorriqueña, aunque estuviera sujeta al dominio imperial de los Estados Unidos”. (Énfasis suplido.(16) Ciertamente, la mayoría de los jueces del Tribunal Supremo de Estados Unidos en el histórico caso de Downes v. Bidwell, 182 U.S. 244 (1901), compartían la idea de que era incongruente extender la ciudadanía de Estados Unidos a la gente de un país como Puerto Rico, cuyos há-bitos, tradiciones y modos de vida eran distintps a los de los norteamericanos.
Los habitantes de Puerto Rico, pues, a partir del Acta Foraker, advinieron ciudadanos de Puerto Rico. Sin embargo, como estaban sometidos a la jurisdicción de Estados Unidos (“whose ... allegiance is due to the United States”), los puertorriqueños, aun sin ser ciudadanos de Estados Unidos, no eran extranjeros (aliens) respecto de Estados Unidos. Gonzalez v. Williams, supra, pág. 13. La colectividad política que era Puerto Rico no constituía, pues, un país extranjero {foreign country) sino un país “doméstico”(17) que era territorio de Estados Unidos. De Lima v. Bidwell, 182 U.S. 1 (1901). Durante el régimen del Acta Foraker, evidentemente, para ser elector en Puerto Rico no *186se necesitaba ser ciudadano de Estados Unidos. Más bien, el elector tenía que ser ciudadano de Puerto Rico, como lo requería expresamente la See. 29 de dicha ley, que regía las elecciones en la isla. 31 Stat. 82, L.P.R.A., Tomo 1.
La situación descrita antes cambió en 1917, con la apro-bación por el Congreso del Acta Jones. Por virtud de esta legislación se le concedió la ciudadanía de Estados Unidos a los puertorriqueños. Ello sucedió a pesar de que el repre-sentante electo del pueblo de Puerto Rico ante el Congreso de Estados Unidos, el Comisionado Residente Muñoz Rivera, se opuso a tal concesión. United States Congress, Congressional Record, 64th Cong., 1st Sess., Vol. 53, parte 8, pág. 7472. Se concedió la ciudadanía americana, ade-más, sin previa consulta al pueblo de Puerto Rico, y a pe-sar de que el único organismo legislativo electo por el pueblo, la Cámara de Delegados, también se había opuesto a ello. Trías Monge, qp. cit., Vol. II, pág. 37.
En la literatura erudita se debate mucho la cuestión de si el pueblo puertorriqueño hubiese apoyado la concesión de la ciudadanía americana, de haber sido consultado res-pecto de ello, en 1917. Sobre lo que no hay discusión, sino un sólido acuerdo, es en cuanto a la razón que tuvo el Go-bierno de Estados Unidos para concedernos la ciudadanía americana. Un distinguido puertorriqueño estudioso de la cuestión, José A. Cabranes, Juez del Tribunal de Apelacio-nes Federal para el Segundo Circuito, lo ha expresado así en Citizenship and The American Empire: Notes on the Legislative History of the United States Citizenship of Puerto Ricans, New Haven, Yale U. Press, 1978, pág. 15:
By extending United States citizenship to the Puerto Ricans after promising independence to the Filipinos, Congress intended to do little more than proclaim the permanence of Puerto Rico’s political links with the United States ....
... United States citizenship thus inevitably was considered a means of acknowledging the special place of Puerto Rico among the new colonial territories and of expressing the virtually uni*187versal expectation of a permanent relationship. Cabranes, supra, pág. 53.
Estas conclusiones de Cabranes están ampliamente do-cumentadas en su obra antes citada. En particular, se apo-yan en claras y repetidas expresiones afines de los princi-pales actores en el proceso decisional federal sobre este asunto, como las del Congresista William Jones, Presi-dente de la Comisión de Asuntos Insulares de la Cámara de Representantes de Estados Unidos y autor de la ley que concedió la ciudadanía americana, quien expresó en 1916, en relación con ésta que:.
The purpose of the United States seems clearly to be to retain Porto Rico permanently. There is no division of sentiment in the United States, so far as I am aware, on that subject. As to whether you will have statehood or remain a Territory is a matter that remains to be decided in the future.(18)
Antes, el Secretario de Guerra de Estados Unidos, Lin-dley Garrison, quien tenía la jurisdicción ejecutivo-federal sobre Puerto Rico, había favorecido la concesión de la ciudadanía. Le indicó al Congreso que:
As I understand the situation, there is no sentiment whatever in the United States that the island of Porto Rico should be an independent sovereignty. There is no suggestion that it should not be connected with the United States Government for all time. ... (Énfasis suplido.)(19)
En efecto, la concesión de la ciudadanía respondió a la intención congresional y del Ejecutivo federal de que con tal concesión, Puerto Rico quedaría permanentemente vinculado a Estados Unidos. Véanse: Trías Monge, op. cit., Vol. II, págs. 32-39, 80-82 y 109-110; A. Morales Carrión, Puerto Rico: A Political and Cultural History, Nueva York, Ed. W.W. Norton, 1983, págs. 162-164 y *188187-199; R. Serrano Geyls, El Misterio de la Ciudadanía, 40 Rev. C. Abo. P.R. 437 (1979). Véase, además, Com. of Puerto Rico v. Blumenthal, 642 F.2d 622, 633 esc. 18 (Cir. D.C. 1980), y el texto a que ésta se refiere.
Tan definitivo era el interés de las autoridades federales en asegurar la vinculación de Puerto Rico con Estados Uni-dos que la ciudadanía americana se concedió con cierto grado de compulsión. El Art. 5 del Acta Jones, 39 Stat. 953, L.P.R.A., Tomo 1, disponía que las personas que fuesen ciu-dadanos de Puerto Rico, según lo establecía la See. 7 del Acta Foraker, supra, quedaban declarados ciudadanos de Estados Unidos, pero que podían conservar su condición de ser sólo ciudadanos de Puerto Rico si dentro de seis meses declaraban su intención de no ser ciudadanos de Estados Unidos. Se le dio, pues, a los puertorriqueños en 1917 la opción de aceptar o no la ciudadanía americana. (20) Sin embargo, los puertorriqueños que no la aceptasen, disponía el Acta Jones, no podían ocupar cargo público alguno, (Art. 10, 39 Stat. 954, L.P.R.A., Tomo 1) ni participar en los pro-cesos electorales del país (Art. 35, 39 Stat. 963, supra). Con la concesión de la ciudadanía de Estados Unidos, pues, la colectividad de Puerto Rico continuaba siendo un país, te-rritorio de Estados Unidos, pero ahora sus ciudadanos que-daban firme y permanentemente vinculados a la nación americana por un nuevo nexo; tan fundamental que los eminentes derechos políticos del sufragio y de la conduc-ción y dirección de los asuntos públicos, le estaban vedados a quienes repudiasen ese nexo.
Es menester señalar que el propósito del gobierno federal de darle permanencia a los vínculos entre Puerto Rico y Estados Unidos, mediante la concesión de la ciudadanía, *189eran tan claros y definitivos que muchos juristas llegaron hasta interpretar que, con tal concesión, Puerto Rico se había convertido en un territorio incorporado de Estados Unidos. Véase las ilustradas opiniones del Tribunal de Dis-trito federal en In the Matter of Tapia, 9 P.R. Fed. Reports 452 (1917), y del Tribunal Supremo de Puerto Rico en Muratti v. Foote, 25 D.P.R. 568 (1917). El Tribunal Supremo de Estados Unidos, sin embargo, se apartó, como se sabe, de la conocida doctrina de que la concesión de la ciudada-nía aparejaba la incorporación y resolvió que si lo que el Congreso deseaba era incorporar a Puerto Rico, tenía que decirlo expresamente. Balzac v. People of P.R., supra, pág. 306. En virtud, pues, de esta cardinal decisión del más alto foro judicial de Estados Unidos, Puerto Rico, a partir de 1917, quedaba firmemente vinculado a la nación norte-americana, pero no formaba parte cabal de ella. Según Balzac v. Porto Rico, supra, pág. 305, la concesión de la ciuda-danía de Estados Unidos a los puertorriqueños no aparejaba la incorporación de nuestra isla a esa nación. Puerto Rico, por ende, continuaba y continuaría siendo lo que había sido hasta entonces: un país distinto, que estaba estrechamente ligado al norteamericano, sin estar inte-grado a éste. Para el Tribunal Supremo federal, la conce-sión de la ciudadanía americana no alteraba el carácter esencial de Puerto Rico como un pueblo propio, diferente del estadounidense.(21)
Según se ha señalado ya, en el Acápite III(B) de esta opinión, al aprobarse la Ley Núm. 600 y crearse el E.L.A. se eliminó de nuestro ordenamiento constitucional el re-*190quisito de ser ciudadano americano como condición para ser elector en Puerto Rico. La disposición sobre el particular en el Acta Jones se derogó, y nada se preceptuó sobre ello en nuestra Constitución ni en la Ley de Relaciones Federales con Puerto Rico. Sin embargo, de ningún modo ello significa que se haya menoscabado la importancia de la ciudadanía americana en el nuevo régimen político creado con la adopción por el pueblo de Puerto Rico de nuestra propia Constitución. Sucedió todo lo contrario. En el Preámbulo de la Constitución de Puerto Rico se afirma, en lo pertinente, que:
Nosotros, el pueblo de Puerto Rico, a fin de organizamos po-líticamente sobre una base plenamente democrática, promover el bienestar general y asegurar para nosotros y.nuestra poste-ridad el goce cabal de los derechos humanos, puesta nuestra confianza en Dios Todopoderoso, ordenamos y establecemos esta Constitución para el Estado Libre Asociado que en el ejer-cicio de nuestro derecho natural ahora creamos dentro de nues-tra unión con los Estados Unidos de América.
Al así hacerlo declaramos:
Que consideramos factores determinantes en nuestra vida la ciudadanía de los Estados Unidos de América y la aspiración a continuamente enriquecer nuestro acervo democrático en el disfrute individual y colectivo de sus derechos y prerrogativas; la lealtad a los postulados de la Constitución Federal; ....” (En-fasis suplido.) L.P.R.A., Tomo 1, ed. 1982, pág. 251.
El alcance y sentido de lo que se afirma en el Preámbulo de nuestra Constitución fue explicado en la Asamblea Constituyente de Puerto Rico, con diáfana claridad, por su Presidente, el Comisionado Residente de Puerto Rico, doctor Fernós Isern:
Cuando aquí nos reunimos ahora para organizar nuestro es-tado, se está afirmando, se está demostrando que Puerto Rico no es una posesión, sino de sus habitantes; que somos un pueblo con vida propia, con soberanía democrática propia, creado-res de nuestro propio gobierno y de nuestro propio Estado. Esto es así, sin que nos separemos de la unión, ni ingresemos en la unión, porque nuestra autoridad y la de Estados Unidos en *191Puerto Rico se han armonizado y conjugado felizmente, a vir-tud de un acuerdo voluntario, de un convenio, mediante el cual se establece una unión que esperamos sea perpetua, fundamen-tada en la común lealtad, que aquí ratificamos, a una común ciudadanía.
Quedan ciertos atributos de soberanía en manos del gobierno federal de Estados Unidos. ¿Los dejamos en manos de un ex-traño? ¿En manos de un poder que detenta nuestro derecho? No por cierto. En nuestro convenio ha quedado escrito, ha quedado ratificado, con nuestro consentimiento, que somos no sólo ciu-dadanos de Puerto Rico, sino ciudadanos de Estados Unidos, vivimos dentro del ámbito de la ciudadanía de los Estados Uni-dos ....
... La ciudadanía de los Estados Unidos es lazo de unión fundamental entre el pueblo de Puerto Rico y sus conciudadanos del continente y de las otras islas. Dentro de sus ámbitos crea-mos nuestro Estado. Y más que por nada es por el vínculo de la ciudadanía que quedamos unidos a la Unión, aunque no hemos ingresado en ella. (Énfasis suplido.(22)
Queda claro, pues, que al incluir el Congreso la ciudadanía americana en la Ley Núm. 600, al aprobar el pueblo de Puerto Rico esa ley y al adoptar por voto directo la Constitución, la ciudadanía americana adquirió una nueva dimensión con respecto a la colectividad puertorriqueña. Lo que se había legislado unilateralmente por el Congreso en 1917 fue aceptado con plena formalidad por primera vez por el propio pueblo de Puerto Rico en 1950 y 1952, y convertido en la piedra angular del continuado vínculo entre la nación norteamericana y la colectividad política puertorriqueña. Más aún, por razón de ese lazo fundamental, el pueblo de Puerto Rico aceptó también la vigencia continuada en el país del ámbito de autoridad sobre Puerto Rico, que aún persiste en manos del gobierno federal. Es porque somos ciudadanos de Estados Unidos que el Congreso puede extender a Puerto Rico la misma legislación que válidamente promulga para regir en los 50 estados de la Unión. Si no fuera por esa ciudadanía, que la generalidad de los puertorriqueños ahora ostentamos de *192modo claramente libre y voluntario, la autoridad que el Congreso ejerce en Puerto Rico sería meramente un simple poder colonial, ilícito y tiránico, como es la naturaleza de tal poder. Véase C. Magruder, The Commonwealth Status of Puerto Rico, 15 U. Pitt. L. Rev. 1,16 (1953). En efecto, el continuado ejercicio de autoridad por parte de Estados Unidos sobre el pueblo puertorriqueño, sólo en virtud de la ciudadanía americana, ha sido objeto de críticas tan seve-ras que incluso se ha cuestionado si el E.L.A. no es más que una forma benigna de un régimen colonial. Aun quie-nes ayudaron a crear este ente político, han formulado crí-ticas significativas respecto a sus limitaciones. Véanse: P. Muñoz Amato, Congressional Conservatism and the Commonwealth Relationship, 285 Annals Am. Acad. Pol. & Soc. Sci. 23 (1953); C.J. Friedrich, Puerto Rico: Middle Road To Freedom, Nueva York, Ed. Rinehart, 1959.' Incluso, José Trías Monge, ex Secretario de Justicia de Puerto Rico, ex Presidente del Tribunal Supremo de Puerto Rico y uno de los conocidos artífices del E.L.A., ha manifestado reciente-mente que:
... Puerto Rico aún sigue siendo colonia de Estados Unidos por razón, entre otras, de que el consentimiento que prestó [al continuado ejercicio por Estados Unidos de determinados pode-res sobre la isla] fue de índole excesivamente genérica. J. Trías Monge, El E.L.A. ante los tribunales, 64 Rev. Jur. U.P.R. 1, 47 (1995).
El asunto de si al amparo del E.L.A. la relación entre Puerto Rico y Estados Unidos perdió o no su carácter colonial, claro está, es uno que no nos compete dilucidar. Ello pertenece primordialmente al ámbito de los procesos políticos. Sólo reiteramos aquí que con la aceptación formal de la ciudadanía americana por el pueblo de Puerto Rico, desde el punto de vista constitucional, se modificó de un modo significativo la relación que había existido antes entre nosotros y la nación norteamericana. Hasta entonces sólo había existido una indudable relación de tutela, origi-*193nada en el insólito traspaso de todo un pueblo como botín de guerra, de una metrópolis a otra. Las facultades de go-bierno que antes ejercía Puerto Rico constituían una mera delegación de poder por parte del Congreso, sujeta a la re-vocación por éste en cualquier momento, y subordinada al poder plenario que tenía el gobierno federal sobre el país, impuesto por conquista. A partir de la creación del E.L.A., la relación adquirió un nuevo matiz al reconocérsele al pueblo de Puerto Rico el derecho a un ámbito privativo de gobierno propio, quedando así autolimitado el poder plena-rio que antes tenía la metrópolis norteamericana con res-pecto a Puerto Rico. La relación adquirió un nuevo cariz, además, porque la autoridad así demarcada que desde en-tonces Estados Unidos ejercería sobre nuestro país, conta-ría al menos con un consentimiento génerico otorgado por el pueblo puertorriqueño. Por primera vez, los poderes que Estados Unidos ejercería sobre el pueblo de Puerto Rico se apoyarían en un consentimiento expreso y formal de ese pueblo. Dicho consentimiento se expresó varias veces du-rante el proceso acontecido de 1950 a 1952 y fue dado con conciencia por parte del pueblo de Puerto Rico, de que co-menzaba a ejercer su inalienable derecho a la autodetermi-nación, y con la confianza de que el tutor colonial al fin comenzaba a reconocérselo. Gran parte de toda esta impor-tante modificación de la relación lo fue precisamente nues-tra aceptación de la ciudadanía americana como uno de los factores determinantes en nuestra vida colectiva bajo el régimen vigente.
A la luz de todo lo anterior, resulta claro en derecho que la Asamblea Legislativa de Puerto Rico tiene razón justificada para requerir, de ordinario, la ciudadanía americana como condición para que una persona pueda ejercer el derecho al voto en Puerto Rico. De ese modo, se reitera y resalta la esencia de la ciudadanía americana como piedra angular de nuestra relación con Estados Unidos. Se reafirma precisamente en lo más elemental del *194proceso político, nuestra perdurable vinculación con Esta-dos Unidos, que es, como el Congreso lo quiso en 1917 y de nuevo en 1950 y 1952, permanente hasta que el pueblo de Puerto Rico y el Gobierno de Estados Unidos acuerden otra cosa.(23)
Es menester añadir que, cónsono con este objetivo, exis-ten otras razones afines que también justifican fijar, de or-dinario, la ciudadanía americana como una condición para el ejercicio del derecho al voto en Puerto Rico. Por un lado, con ello se le otorga la debida reciprocidad electoral a los conciudadanos norteamericanos residentes y domiciliados en Puerto Rico. Como se sabe, los puertorriqueños que .se mudan a Estados Unidos y establecen residencia en algún estado de la Unión tienen derecho a votar en los comicios que allí se celebren. Véanse: Balzac v. Porto Rico, supra; Dunn v. Blumstein, supra; Atty. Gen. of Territory of Guam v. U.S., 738 F.2d 1017 (9no Cir. 1984); Igartua De La Rosa v. U.S., 32 F.3d 8 (1er Cir. 1994). Por ello, a los norteame-ricanos que viven en la isla, con intención de permanecer aquí, se les debe reconocer, de ordinario, la facultad de par-ticipar en nuestros procesos electorales. La legislación de Puerto Rico, que define a los electores del país como aque-llos que sean ciudadanos de Estados Unidos, así lo hace.
Por otro lado, el requisito de ser ciudadano de Estados Unidos también sirve para delimitar precisamente quiénes constituyen, de ordinario, nuestro cuerpo electoral con de-recho al sufragio. Como la generalidad de los puertorrique-ños son ciudadanos americanos, dicho requisito fija un cri-terio práctico para reconocerles su derecho al voto, a la vez *195que viabiliza la exclusión de los comicios a aquellos foras-teros que residan en la isla, pero que no forman parte integral de nuestra comunidad política.
De lo anterior, es evidente, pues, que existen intereses apremiantes del Estado que justifican la referida regla-mentación del derecho al voto. Por ello, es errónea la de-terminación del foro de instancia que declaró inconstitucio-nal los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, supra.
Nuestra determinación de que las aludidas disposicio-nes de la Ley Electoral de Puerto Rico son válidas, sin embargo, no concluye el examen del asunto ante nos. Debe-mos decidir aún si dichas disposiciones son aplicables a Mari Brás y a otros como él.
VI

Aplicación de la Ley Electoral de Puerto Rico al recurrido

Antes de proceder a determinar si las disposiciones de la Ley Electoral de Puerto Rico vigente aplican concreta-mente a la situación ante nos, conviene reiterar la impor-tante normativa que regula la interpretación de aquellos estatutos que inciden sobre derechos constitucionales.
Como se sabe, nuestro ordenamiento jurídico tiene establecido un principio fundamental de hermenéutica, con arreglo al cual cualquier disposición legislativa que impone limitaciones sobre el ejercicio de derechos constitucionales debe interpretarse restrictivamente. Soto v. Srio. de Justicia, 112 D.P.R; 477, 486 y 495 (1982); Mari Bras v. Alcaide, 100 D.P.R. 506, 513 (1972); El Pueblo v. Padilla, 20 D.P.R. 276, 280 (1914). En particular, hemos señalado que tales estatutos deben ser interpretados de manera que no derroten un propósito de orden constitucional. Martínez v. Tribunal Superior, 81 D.P.R. 945, 953 (1960).
*196El principio referido lo hemos aplicado con particular énfasis precisamente cuando la legislación en cuestión es la Ley Electoral de Puerto Rico. Desde Giménez v. J.E.E., 96 D.P.R. 943, 955 (1968), hemos dejado claramente establecido que cuando se trata de prohibiciones o limitaciones que inciden sobre “el derecho al sufragio de una parte de la ciudadanía ... [se] hace imperativo que al interpretar [la Ley Electoral de Puerto Rico] se haga de manera restrictiva en lo relativo al alcance [de la prohibición o limitación], en orden a evitar la desigualdad de la ley en su aplicación en cuanto a ciudadanos que en el ejercicio de su prerrogativa electoral tienen derecho a la igual protección de la ley”. Esta norma de interpretación, dirigida a salvar la constitucionalidad de la Ley Electoral de Puerto Rico, la hemos seguido más recientemente en decisiones como las de García v. Luciano, 115 D.P.R. 628, 630-631 (1984), y P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980).
Con estos vitales conceptos en mente, pasemos a exami-nar la cuestión de si las disposiciones en cuestión, de la Ley Electoral de Puerto Rico vigente, pueden aplicarse a la situación de autos.
Un examen minucioso del historial de la Ley Electoral de Puerto Rico revela que, al aprobarla, el Legislador no tuvo ante su consideración la situación excepcional que plantea el recurrido Mari Brás y otros en sus mismas circunstancias. Es decir, cuando se aprobaron en 1977 los Arts. 2.003 y 2.023 de la actual Ley Electoral de Puerto Rico, supra, el Legislador indicó que sólo se pretendía “con-servar intactas” las disposiciones esencialmente iguales so-bre el requisito electoral de ciudadanía americana que existían en leyes anteriores y que procedían originalmente de la Ley Núm. 79 de 25 de junio de 1919 (16 L.P.R.A. ant. sec. 1 et seq.).(24) No hay indicios en el historial de que se *197haya discutido en 1977 el asunto de quién debía ser elector capacitado en Puerto Rico.(25) Tampoco se consideró, de modo alguno, la cuestión de si personas nacidas en Puerto Rico, hijos de padres puertorriqueños, que siempre han re-sidido en la isla y que han participado activamente en el proceso político del país, pueden continuar ejerciendo el derecho al voto, aunque hayan renunciado a la ciudadanía americana. Es evidente, además, que la razón por la que esta cuestión no se consideró entonces es que no ha sido hasta sólo recientemente, en 1993, cuando personas como Mari Brás, que a la sazón tenía 67 años de edad, han re-nunciado a su ciudadanía americana, dando lugar así a dicha cuestión.
 El dato anterior es muy pertinente a la conside-ración del asunto ante nos porque, como ya hemos seña-lado, la Asamblea Legislativa de Puerto Rico tiene amplia facultad para reglamentar el derecho al voto en Puerto Rico, y pudo haber dispuesto expresamente que personas como Mari Brás pueden, participar en nuestros comicios, aun después de renunciar a la ciudadanía americana. En otras palabras, aunque el requisito electoral de ser ciuda-dana americano es válido de ordinario, y responde a inte-reses estatales apremiantes, dicho requisito no es de orden constitucional y, por lo tanto, nada impide que el Legisla-dor pueda hacer excepciones a éste cuando ello esté justifi-cado y ampliar así el registro electoral.
*198Como la cuestión ante nos en este caso no estuvo ante la consideración del Legislador en 1977 cuando se aprobó la Ley Electoral de Puerto Rico vigente, no parecería que éste tuviera entonces la intención deliberada de excluir del su-fragio aun a personas como el recurrido. A base del histo-rial de la Ley Electoral de Puerto Rico, no podemos afirmar que el Legislador, cuando la aprobó, le dio tanto peso a la condición de ser ciudadano americano que estuvo dis-puesto, a base de ello, a negarle el derecho al voto, incluso a personas cuya nacionalidad puertorriqueña es incues-tionable. Veamos.
VII

La ciudadanía de Puerto Rico

Como hemos indicado ya, no hay base en el historial de la Ley Electoral de Puerto Rico para concluir que el Legis-lador tuvo la intención deliberada de excluir a personas como Mari Brás de ejercer el derecho al voto en Puerto Rico. Debemos ahora añadir que desde el punto de vista jurídico tampoco puede presumirse que el Legislador hu-biese dispuesto la exclusión del registro electoral de perso-nas como el recurrido, de haber surgido entonces la situa-ción que nos concierne ahora aquí. No podemos suponer tal exclusión porque existen razones jurídicas, de orden cons-titucional todas ellas, que militan en contra de la validez de tal presunto proceder legislativo. La primera de esas razones es que, en derecho, no puede tomarse livianamente el hecho de que las personas en cuestión son indudable-mente miembros integrantes de nuestro pueblo. El recu-rrido y otros como él no son ya ciudadanos americanos, pero no han dejado de ser ciudadanos de Puerto Rico, con-forme lo establecido-en el Art. 10(1) del Código Político de Puerto Rico, 1 L.P.R.A. see. 7(1), cuya continuada vigencia fue expresamente dispuesta por la Asamblea Constituyente *199de Puerto Rico. Dice así la referida disposición del Código Político:
Son ciudadanos de Puerto Rico:
1. Toda persona nacida en Puerto Rico y sujeta a su jurisdicción.
En la Convención Constituyente, esa disposición del Có-digo Político, que data de los tiempos del Acta Foraker, fue acogida como definitoria de la ciudadanía de Puerto Rico que habría de corresponder al E.L.A. En el informe de la Constituyente, relativo al Art. IX, Sec. 5 de la Constitu-ción, L.P.R.A., Tomo 1, Diario de Sesiones, supra, Vol. 4, pág. 2626,(26) se indicó lo siguiente:
En lo sucesivo el término “ciudadano del Estado Libre Aso-ciado de Puerto Rico” será usado en vez de “ciudadano de Puerto Rico”. Los “ciudadanos de Puerto Rico” antes de consti-tuirse el Estado Libre Asociado de Puerto Rico están definidos en la Ley Orgánica. Sus disposiciones continúan en vigor como parte del Estatuto Puertorriqueño de Relaciones Federales. También está determinado en el Código Político de Puerto Rico, que continuará en vigor.
Son esos “ciudadanos de Puerto Rico” los que crea el Estado Libre Asociado de Puerto Rico. Lógico es que se les denomine en lo sucesivo como ciudadanos de él. Los ciudadanos del Estado Libre Asociado no serán otras personas que los que llenen los requisitos hasta ahora establecidos para la condición de “ciuda-dano de Puerto Rico”. La ciudadanía del Estado Libre Asociado viene a ser pues, la continuación de la ciudadanía hasta ahora designada “de Puerto Rico”. (Énfasis suplido.)
Conforme a lo anterior, pues, es evidente que al amparo de la Constitución del E.L.A. las personas nacidas en Puerto Rico y sujetas a su jurisdicción son ciudadanos de Puerto Rico. Por ello, Mari Brás y otros de sus mismas circunstancias ostentan una ciudadanía puertorriqueña, *200cuyos perfiles generales intimamos parcialmente en Maristany v. Srio. de Hacienda, 94 D.P.R. 291 (1967).(27) Esa ciu-dadanía está expresamente reconocida, en nuestra Constitución, varias veces, en la See. 5 del Art. Ill, en la See. 3 del Art. IV, en la See. 9 del Art. V, y en la See. 5 del Art. IX, L.P.R.A., Tomo 1. Fue reconocida también por el propio Gobierno de Estados Unidos en su comunicación ofi-cial a la comunidad internacional sobre el E.L.A., de 21 de marzo de 1953, mencionada antes. En el Memorando en-viado por el embajador Cabot Lodge a las Naciones Unidas se señalaba, en lo pertinente, que:
20. The people of Puerto Rico continue to be citizens of the United States as well as of Puerto Rico .... (Enfasis suplido.)
Más aún, la disposición de ley federal, mediante la cual, en 1900, se estableció la ciudadanía puertorriqueña, conti-núa vigente. Véase 48 U.S.C. see. 733.(28)
La aludida ciudadanía de Puerto Rico no es, evidentemente, la ciudadanía nacional de un país o Estado independiente; pero tampoco significa mero domicilio. Se *201trata, más bien, de la ciudadanía que corresponde a la co-lectividad política que forma parte de un sistema federal. En tales federaciones, la dualidad de ciudadanía es inherente. Martínez v. Vda. de Martínez, supra, pág. 452. Tal ciudadanía es consustancial con los poderes y las facul-tades que la colectividad política tiene dentro del sistema federal. Así, la ciudadanía de Puerto Rico surge jurídica-mente de la Constitución del E.L.A. y tiene efectos en re-lación con la autoridad pública que le es privativa al E.L.A. y que fuera discutida antes, en el Acápite III de esta opinión. Es decir, la ciudadanía de Puerto Rico existe como parte del ámbito de autoridad que le corresponde al E.L.A y es consustancial con los poderes públicos que le son pri-vativos al actual régimen político de Puerto Rico. Aplica aquí, por analogía, lo que el Tribunal Supremo de Estados Unidos señaló en United States v. Cruikshank et al., supra, pág. 549:
We have in our political system a government of the United States and a government of each of the several States. Each one of these governments is distinct from the others, and each has citizens of its own who owe it allegiance, and whose rights, within its jurisdiction, it must protect. The same person may be at the same time a citizen of the United States and a citizen of a State, but his rights of citizenship under one of these governments will be different from those he has under the other.
La condición de ciudadano de Puerto Rico identifica a la persona que la ostente como miembro integral de la colec-tividad puertorriqueña. Es el “vínculo por excelencia ... que ata jurídicamente [a tal persona con el] Estado Libre Aso-ciado ... en el ejercicio de todos sus poderes soberanos”. Maristany v. Srio. de Hacienda, supra, pág. 302.
Como lo ha reconocido el propio Tribunal Supremo de Estados Unidos, se trata de una ciudadanía propia que tienen los integrantes del país que es Puerto Rico desde antes de haber adquirido la ciudadanía americana, Martinez v. Asociacion de Señoras, supra, y que no depende de ésta, Crosse v. Board of Supervisors, supra. Por el contra-*202rio, la ciudadanía americana se concedió en 1917 a base de la ciudadanía de Puerto Rico, al disponerse en el Acta Jones que “Modos los ciudadanos de Puerto Rico ... se decla-ran por la presente ciudadanos de los Estados Unidos”. 39 Stat. 953, supra, ed. 1982, pág. 81. Aunque fue establecida inicialmente por ley federal, su existencia jurídica no des-cansa ya en tal ley federal. El fundamento jurídico actual de la ciudadanía puertorriqueña es la propia Constitución del E.L.A. Nuestra Constitución expresamente la reconoce, y dicha ciudadanía constituye un elemento indispensable del régimen autonómico que se estableció en el país en 1952 por la voluntad del propio pueblo puertorriqueño. Su origen más fundamental, claro está, radica en el hecho incontestable de que Puerto Rico es un pueblo, un país for-malmente organizado en una colectividad política, por lo que las personas que lo forman son ciudadanos suyos. Como bien ha dicho el Tribunal Supremo de Estados Uni-dos, “citizens ... are the people who compose the community”. United States v. Cruikshank et al.,. supra, pág. 549.
En vista, pues, de que jurídicamente existe la ciudada-nía puertorriqueña, y como se da por sentado que el dere-cho al voto en una jurisdicción corresponde precisamente a los que son ciudadanos de ella, La Nueva Constitución de Puerto Rico, op. cit, pág. 300, no puede presumirse que el legislador en 1977 tuvo la intención de excluir de ese dere-cho a personas como el recurrido, que han sido y continúan siendo ciudadanos de Puerto Rico. Véase Borinquen Furniture v. Tribl. de Distrito, 78 D.P.R. 901, 905 (1956).
Nuestra Constitución expresamente declara y ordena que en Puerto Rico el poder político emana del pueblo y se ejercerá con arreglo a su voluntad. Art. I, Sec. 1, Const. E.L.A., supra. Ello es la esencia del sistema democrático de gobierno, según se define en el Preámbulo de la Constitución, en el cual se consagra, además, que tal sistema democrático “es fundamental para la vida de la co-*203munidad puertorriqueña”. Como ya hemos resuelto que el derecho al voto es la “piedra angular del sistema democrá-tico”, y que es el medio primordial a través del cual el pueblo expresa su voluntad, P.P.D. v. Admor. Gen. de Elecciones, supra, págs. 207 y 210, tal derecho no puede negársele a ninguna persona que forme parte integral del pueblo de Puerto Rico, como lo son los ciudadanos de Puerto Rico y también, claro está, los ciudadanos de Estados Unidos re-sidentes y domiciliados en la isla.
Por otro lado, nuestra Constitución, en su Art. II, Sec. 2, L.P.R.A., Tomo 1, ed. 1982, pág. 261, dispone que las leyes de Puerto Rico “protegerán al ciudadano contra toda coac-ción en el ejercicio de la prerrogativa electorál”. (Enfasis suplido.) El Estado tiene la obligación de proteger ese derecho. P.I.P. v. C.E.E., supra. Esta disposición constitu-cional, y las aludidas en el párrafo anterior, claramente militan en favor de la conclusión de que un ciudadano de Puerto Rico, en las circunstancias actuales de Mari Brás, no puede ser privado de su derecho al voto en los comicios del país. Por ser parte integral del pueblo tiene derecho a participar en los procesos electorales mediante los cuales se expresa la voluntad del pueblo.
Una segunda razón por la que no puede presumirse que el Legislador en 1977 hubiese excluido al recurrido del registro electoral del país, es que en Puerto Rico el derecho al voto no sólo está expresamente consagrado como una de las garantías constitucionales fundamentales, sino que, además, tal derecho se formula en nuestra Constitución como de carácter “universal”. El mandato de que el sufragio en Puerto Rico será universal comporta un propósito de inclusión, no de exclusión. Significa, cuando menos, que en casos de incertidumbre sobre quién tiene derecho a votar, prevalecerá aquella interpretación del estatuto electoral que favorezca el ejercicio del derecho al voto. Véase P.P.D. v. Admor. Gen. de Elecciones, supra.
*204Una tercera razón que impide suponer que el Legislador en 1977 hubiese excluido a Mari Brás del registro electoral de Puerto Rico es que la acción del recurrido de renunciar a la ciudadanía de Estados Unidos se realizó en el ejercicio de su incuestionable derecho a la libre expresión. Con la renuncia referida, Mari Brás ha querido propagar su particular visión del ideal de independencia para Puerto Rico, manifestar su objeción a una ciudadanía que según él fue impuesta ilícitamente, y afirmar su creencia de que Puerto Rico es una nación y su única patria. Reiteradamente hemos resuelto que en nuestro país, cualquier persona tiene derecho a ejercitar a plenitud, dentro de la más dilatada libertad, la totalidad de los derechos de expresión. Hemos reconocido la primacía de que goza la libertad de expresión en nuestro orden constitucional y que estamos obligados a su más celosa protección. Pueblo v. Hernández Colón, 118 D.P.R. 891 (1987); Rodríguez v. Srio. de Instrucción, 109 D.P.R. 251 (1979); Aponte Martínez v. Lugo, 100 D.P.R. 282 (197Í); Mari Brás v. Casañas, 96 D.P.R. 15 (1968).
Por otro lado, reiteradamente también hemos condenado el discrimen por razón de ideas políticas y los intentos por menoscabar los derechos políticos de los grupos minoritarios. Silva v. Hernández Agosto, supra; P.R.P. v. E.L.A., supra; Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982 (1972).
Ala luz de lo anterior, sancionar a una persona por ejer-cer el derecho de su libertad de conciencia, privándolo del derecho al voto por ello, presenta, cuando menos, graves problemas constitucionales. Ciertamente es sustancial y de méritos considerables el planteamiento de que tal sanción apareja una violación al derecho de expresión y al derecho a no sufrir discrimen político que tiene Mari Brás.
Finalmente, existe una cuarta razón por la cual no puede presumirse que el Legislador en 1977 hubiese ne-gado el derecho al voto a personas como el recurrido. Como *205se ha intimado antes, la actual condición política del país es permanente, sólo mientras Puerto Rico y Estados Uni-dos así lo deseen. El pueblo de Puerto Rico conserva la facultad de procurar cambios de status. Así lo hemos re-suelto antes. P.S.P. v. E.L.A., supra. Así lo indicó la Asam-blea Constituyente de Puerto Rico cuando en su Resolución Núm. 23 de 4 de febrero de 1952 resolvió, ínter alia, que:
(e) El pueblo de Puerto Rico retiene el derecho de proponer y aceptar modificaciones en los términos de sus relaciones con los Estados Unidos de América, de modo que, éstas en todo tiempo sean la expresión del acuerdo libremente concertado entre el pueblo de Puerto Rico y los Estados Unidos de América.
Así también lo reconoció el entonces Presidente de Es-tados Unidos, Dwight Eisenhower, en su mensaje en 1953 a las Naciones Unidas, sobre el recién creado E.L.A. El mensaje, que se refería al alcance autonómico del nuevo status de Puerto Rico, fue el siguiente:
"... if, at any time, the Legislative Assembly of Puerto Rico adopts a resolution in favour of more complete of even absolute independence, he [the President] will immediately thereafter recommend to Congress that such independence be granted.” Trías Monge, op. cit., Vol. IV, 1983, pág. 53.
Así lo reconoció, además, la comunidad internacional, en el inciso (9) de la Resolución Núm. 748 VIII, que la Asamblea General de las Naciones Unidas aprobó sobre el E.L.A. el 27 de noviembre de 1953. La disposición aludida dispone:
The General Assembly,
9. Expresses its assurance that, in accordance with the spirit of the present resolution, the ideals embodied in the Charter of the United Nations, the traditions of the people of the United States of America and the political advancement attained by the people of Puerto Rico, due regard will be paid to the will of both the Puerto Rican and American peoples in the conduct of *206their relations under their present legal status, and also in the eventuality that either of the parties to the mutually agreed association may desire any change in the terms of this association.
En vista de lo anterior, como la facultad de pasar juicio sobre cualquier género de modificación sustancial al status político de Puerto Rico sólo le corresponde a los miembros del pueblo de Puerto Rico, P.S.P. v. E.L.A., supra, la exclusión de tales procesos de miembros integrantes de la colectividad puertorriqueña, como lo son los ciudadanos de Puerto Rico como Mari Brás, evidentemente levantaría otra vez, cuando menos, serias interrogantes constitucionales. Ello, porque cualquier persona que sea puertorriqueña bona fide tiene un indiscutible derecho a participar en los comicios que afecten el destino final de nuestro país.(29)
Tal derecho milita en contra de presumir que los puer-torriqueños que han renunciado a la ciudadanía americana quedaron privados del derecho al voto por el Legislador en 1977. No cabe tal presunción, porque la Ley Electoral de Puerto Rico en cuestión puede ser aplicable a comicios ple-biscitarios, precisamente en cuanto a quién puede votar en ellos. Véase el Art. 7.004 de la Ley Electoral de Puerto Rico 16 L.P.R.A. see. 3304, que así lo dispone. Por lo tanto, la exclusión del registro de electores de Puerto Rico de perso-nas como Mari Brás puede significar, además, su exclusión incluso de procesos para decidir el status final de Puerto Rico, lo que, a su vez, tendría obvios visos de inconstitu-cionalidad. No puede presumirse que el Legislador en 1977 tuvo la intención de crear tal situación, que es de muy *207cuestionable validez. Véanse: Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618-619 (1981); Martínez v. Tribunal Superior, supra.
En resumen, queda claro que al aprobarse la Ley Electoral de Puerto Rico vigente no se tuvo en cuenta la situación excepcional que aquí nos concierne. Sencillamente, la cuestión sobre el derecho al voto de personas como el recurrido no fue regulada por la Asamblea Legislativa. Queda claro también que no puede suponerse válidamente que dicha situación hubiese quedado sujeta a lo legislado en 1977, de haberse conocido ésta entonces. Por el contrario, en vista de los múltiples y graves problemas de inconstitucionalidad que presenta la exclusión de Mari Brás del registro electoral, estamos obligados a darle a la Ley Electoral de Puerto Rico vigente una interpretación que evite tener que declararla inconstitucional. En varias ocasiones hemos resuelto que cuando se impugnan ante nos estatutos que adolecen de inconstitucionalidad por subinclusión, debemos salvar el impedimento constitucional mediante la extensión de los derechos en cuestión a la clase excluida. P.R.P. v. E.L.A., supra; Milán Rodríguez v. Muñoz, supra. En particular, precisamente en un caso electoral, hemos resuelto que:
... nuestra misión en casos de esta-naturaleza es cumplir con el mandato de ley, pero reconociendo que el legislador no puede anticipar nunca todas las posibilidades imaginables en el elenco de situaciones en que la dinámica y conducta humana se desenvuelven. En esas instancias, nuestra misión suprema es salvar —-por la preeminencia del derecho envuelto— aquellas situaciones en las cuales una interpretación literal y rigurosa plantearía graves interrogantes y objeciones de carácter constitucional. P.S.P. v. Com. Estatal de Elecciones, supra, pág. 429.
En vista de lo anterior, en el caso de autos, resolvemos que son electores capacitados en el país, con pleno derecho al voto, quienes ostenten la ciudadanía de Estados *208Unidos, o los que sólo sean ciudadanos de Puerto Rico, se-gún se han definido en esta opinión, siempre que cumplan con los requisitos de residencia y domicilio correspon-dientes. En otras palabras, resolvemos que, independiente-mente del poder que tiene la Asamblea Legislativa para, de ordinario, exigir el requisito de ser ciudadano de Estados Unidos como condición para votar en el país, no puede ex-cluirse del registro electoral local a ciudadanos puertorri-queños con las circunstancias actuales de Mari Brás, por lo que debe considerarse que tienen derecho a votar al am-paro de la Ley Electoral de Puerto Rico vigente.
VIII
Por los fundamentos expuestos, se dictará sentencia para revocar la del foro de instancia, en cuanto declara inconstitucional lo dispuesto en los citados Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, sobre la ciudada-nía americana como condición para ser elector en Puerto Rico. En su lugar, se resolverá que los artículos referidos de la Ley Electoral de Puerto Rico incluyen al recurrido entre los electores capacitados del país.
El Juez Asociado Señor Negrón García emitió una opi-nión concurrente. El Juez Asociado Señor Hernández Den-ton emitió una opinión de conformidad. El Juez Asociado Señor Rebollo López y el Juez Asociado Señor Corrada Del Río emitieron sendas opiniones disidentes.
— O —

 La sentencia de instancia, cuya validez se impugna ante nos, declaró incons-titucional el Art. 2.022-A de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3072a, pero evidentemente se refería al 2.023 (16 L.P.R.A. see. 3073), que es el artículo pertinente.


 En Figueroa v. People of Puerto Rico, 232 F.2d 615 (1er Cir. 1959), el emi-nente jurista norteamericano Calvert Magruder, Juez Presidente del Tribunal de Circuito de Apelaciones de Estados Unidos para el Primer Circuito federal, encaró la cuestión de si la Constitución del Estado Libre Asociado de Puerto Rico (Constitución del E.L.A.) era una ley federal. Magruder señaló que si el Congreso norteamericano hubiese aprobado la Constitución del E.L.A. en 1952 sin la intención de que ésta fuese una verdadera constitución, anclada esencialmente en la voluntad del pueblo puertorriqueño, ello hubiese constituido un engaño monumental a nuestro pueblo (a monumental hoax). Determinó, entonces, este gran juez que no existía base para imputarle al Congreso haber cometido tal engaño monumental, por lo que resolvió, como cuestión de Derecho, que la Constitución del E.L.A. era, en efecto, una Consti-tución auténtica; es decir, que no era una ley del Congreso que éste pudiese derogar o enmendar unilateralmente cuando así lo estimase conveniente.


 Véase, en particular, Pueblo v. Castro García, 120 D.P.R. 740 (1988). Véanse, también: Rodríguez v. Srio. de Hacienda, 135 D.P.R. 219 (1994); Pueblo v. Figueroa Pérez, 96 D.P.R. 6 (1968).


 Otras decisiones del Tribunal Supremo federal giran en torno a asuntos que forman parte del ámbito de autoridad que Estados Unidos aún ejerce sobre Puerto Rico, en virtud de la relación que existe entre ambos pueblos. Dos de ellas se refieren a los programas de beneficencia federal, que el Congreso discrecionalmente extiende a Puerto Rico o no. Harris v. Rosario, 446 U.S. 651 (1980); Califano v. Torres, 435 U.S. 1 (1978). Otras dos se refieren a los derechos fundamentales de la Constitución federal, que debemos incorporar al interpretar nuestra propia Carta de Derechos. El Vocero de Puerto Rico v. Puerto Rico, 508 U.S. 147 (1993); Torres v. Puerto Rico, 442 U.S. 465 (1979). Sobre las primeras dos, véase los acertados señalamientos del Tribunal de Distrito Federal para el Distrito de Puerto Rico en U.S. v. Vega Figueroa, 984 F. Supp. 71 (D. P.R. 1997)
Aun otras decisiones del más alto Foro federal, en línea con las citadas en el texto de esta opinión, que reconocen la deferencia que se le debe a Puerto Rico bajo el Estado Libre Asociado, análoga a la que tienen los estados de la Unión, son: P.R. Consumer Affairs Dept. v. Isla Petroleum, 485 U.S. 495 (1988); Alfred L. Snapp & Son, Inc. v. Puerto Rico, 458 U.S. 592 (1982); Wackenhut Corp. v. Aponte, 386 U.S. 268 (1967).


 Existen algunas decisiones aisladas de otros foros federales que no siguen la doctrina" en cuestión. Se trata de unas pocas decisiones, de foros que no son los más entendidos en la materia. De ningún modo son comparables con la clara corriente decisional mayoritaria identificada en el texto de esta opinión que proviene, además, de los foros más autorizados. Véase J. Trías Monge, El Estado Libre Asociado ante los tribunales, 1952-1994, 64 Rev. Jur. U.P.R. 1, 38-39 (1995).


 Para una decisión de otro foro, en la cual el asunto se discute con particular lucidez, véase Hilton Hotels International, Inc., 2 Dec. de la J.R.T. Núm. P-958, pág. 888 (1955). Véase, también, H.R. Cancio, The Power of the Congress to Enter into a Compact with the People of Puerto Rico, The Legal Status of the Compact, 22 Rev. C. Abo. P.R. 341 (1962).


 Véase J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1983, Vol. IV, págs. 9-59.


 Memorandum By The Government of the United States of America concerning The Cessation Of Transmission Of Information Under Article 73(e) of the Charter with regard to the Commonwealth of Puerto Rico. Department of State Bulletin, 4/20/53; Annex II, U.N. Doc. A/Ac. 35 /L. 121 at 8 (1953).


 Citado en Trías Monge, op. cit, págs, 27-28.


 íd., págs. 45-46.


 Resolution No. 748 VIII, United Nations General Assembly.


 El Congreso de Estados Unidos creó en 1964 una Comisión Conjunta para estudiar las relaciones presentes y futuras entre Estados Unidos y Puerto Rico. 78 Stat. 17. Sus miembros fueron nombrados por el Presidente de Estados Unidos, el Senado de Estados Unidos, la Cámara de Representantes de Estados Unidos y el Gobernador de Puerto Rico. Todos los miembros de la comisión eran personas de incuestionable categoría.
Los miembros congresionales de la comisión fueron los Senadores Henry Jackson y Jacob Javits, y los Representantes Leo O’Brien y Roger Morton. La Comisión rindió su informe el 6 de agosto de 1966.


 64 Stat. 319.


 En Dunn v. Blumstein, 405 U.S. 330, 337 esc. 7 (1972), el Tribunal Supremo federal aclaró el dictamen concreto de Pope v. Williams, 193 U.S. 621 (1904), y re-chazó cualquier dicta que fuese contraria a lo que se resolvió en Dunn v. Blumstein, supra. Nada de ello tiene que ver con la cita que aparece en el texto de esta opinión.


 Trías Monge, op. cit., Vol. I, 1980, págs. 153-154.


 A. Fernós Isern, Estado Libre Asociado de Puerto Rico: antecedentes, creación, desarrollo de Puerto Rico, 2da ed., Río Piedras, Ed. U.P.R., 1988, pág. 13.


 En varias de las decisiones del Tribunal Supremo de Estados Unidos, según el régimen del Acta Foraker, se alude a Puerto Rico como un país {country), además de la referencia como “territorio” de Estados Unidos. Véase, por ejemplo, Martinez v. Asociacion de Senoras, 213 U.S. 20, 25 (1909). Véase, también, Fourteen Diamond Rings v. United States, 183 U.S. 176, 181-182 (1901). Para la referencia al concepto “país doméstico” (domestic country), véanse: De Lima v. Bidwell, 182 U.S. 1 (1901); Gonzales v. Williams, 192 U.S. 1 (1904).


 Hearings on H.R. 8501 before the House Comm, on Insular Affairs, 64th Cong., 1st Sess. 59 (1916).


 Hearings on H.R. 13818, 63 Cong., 2nd Sess. 31 (1914).


 Para hacer viable esta opción, se dejó vigente la See. 7 del Acta Foraker, 31 Stat. 79, Documentos Históricos, L.P.R.A., Tomo 1, págs. 31-32, aun después de aprobarse el Acta Jones. Es decir, para que quienes optasen por no aceptar la ciuda-danía de Estados Unidos pudiesen continuar siendo ciudadanos de Puerto Rico, era necesario dejar en vigor la disposición originaria que creaba tal ciudadanía, que es la See. 7 del Acta Foraker, supra. En efecto, continua vigente todavía. 48 U.S.C. see. 733.


 En Balzac v. Porto Rico, 258 U.S. 298, 311 (1922), el Tribunal Supremo de Estados Unidos expresamente indica que de la mera concesión de la ciudadanía americana no se podía inferir la intención congresional de “incorporate into the Union these distant ocean communities of a different origen and language from those of our continental people”.
Según el Tribunal, la concesión de la ciudadanía sólo concedió un derecho adi-cional a los puertorriqueños: “It enabled them to move into the continental United States, and, becoming residents of any State there, to enjoy every right of any other citizen of the United States, — civil, social and political.” Balzac v. Porto Rico, supra, pág. 308.


 1 Diario de Sesiones de la Convención Constituyente 344-345 (1951).


 En el informe de la Comisión creada por el Congreso de Estados Unidos en 1964 para estudiar las relaciones presentes y futuras entre Puerto Rico y Estados Unidos se indicó lo siguiente sobre la relación que existe actualmente al amparo del Estado Libre Asociado de Puerto Rico:
“A great deal has been said during the status debate of the last dozen years about the permanency of the relationship. Since the underlying validity of the relationship is its bilateral character, it will be as permanent as the people of Puerto Rico and the people of the United States wish it to be. As noted earlier, however, any future change in political status by mutual consent is not foreclosed.”


 Véanse: Informe de la Comisión de Gobierno de la Cámara de Representan-tes sobre el R de la C. 446 de 1ro de diciembre 1977, 8va Asamblea Legislativa, 2da Sesión Ordinaria; Informe del Presidente de la Comisión de Gobierno del Senado de *197Puerto Rico en torno al P. del S. 424, 8va Asamblea Legislativa, 2da Sesión Ordina-ria, Senador Oreste Ramos, pág. 23, y las expresiones del representante Misla Alda-rondo sobre el particular en el debate en el hemiciclo de la Cámara el 2 de diciembre de 1977. Diario de Sesiones de la Cámara, págs. 105-106.


 Al Art. 2.003 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3053, se añadió el requisito de que el elector debía ser ciudadano de Puerto Rico, además de ser ciudadano de Estados Unidos. No hemos encontrado nada en el historial legisla-tivo que explique por qué se añadió ese requisito o cuál era su alcance. Dicho requi-sito, además, no se incluyó en el Art. 2.023 de la ley, supra, creando así una incom-patibilidad entre ambas disposiciones. Es incompatible, además, con las expresiones de los líderes legislativos a cargo de la referida ley, mencionadas antes en el texto de la opinión y en el escolio anterior, de que la Ley Electoral de 1977 conservaba intac-tos los requisitos sobre el particular de la legislación anterior.


 Véase, además, las expresiones del doctor Fernós Isern, citadas antes en el Acápite V(B) del texto de esta opinión, en la cual alude a la ciudadanía de Puerto Rico en el nuevo régimen del Estado Libre Asociado de Puerto Rico.


 A partir de la creación del Estado Libre Asociado de Puerto Rico en 1952, hemos hecho breves referencias al concepto de ciudadanía de Puerto Rico en algunas decisiones de este Tribunal, que trataban esencialmente con cuestiones relativas al domicilio de alguna de las partes en los litigios que dieron lugar a esas decisiones. Tal es el caso de decisiones como Martínez v. Vda. de Martínez, 88 D.P.R. 443 (1963), y Fiddler v. Srio. de Hacienda, 85 D.P.R. 316 (1962). Evidentemente, en tales casos, nuestros pronunciamientos, de alcance muy limitado, se ciñeron al asunto concreto planteado en éstos. No tuvimos en ellos la ocasión para expresarnos propiamente sobre el asunto de la existencia de una ciudadanía puertorriqueña, como lo hacemos en esta opinión.


 Como se ha indicado antes, en el Acápite V(B) de esta opinión, Acta Jones de 1917 no derogó la See. 7 del Acta Foraker, supra, que establecía la ciudadanía de Puerto Rico. Por el contrario, el Acta Jones mantuvo vigente esa See. 7, precisamente para que los puertorriqueños que no aceptasen la ciudadanía americana concedida en 1917 pudiesen continuar siendo ciudadanos de Puerto Rico. Más aún, en 1927, el Congreso enmendó el Acta Jones para extenderle la propia ciudadanía de Puerto Rico a los ciudadanos de Estados Unidos que residiesen en Puerto Rico por espacio de un año. 44 Stat. 1418. Dicha disposición, que evidentemente presupone la exis-tencia de la ciudadanía de Puerto Rico, sigue vigente. 48 U.S.C. sec. 733a. Leyes federales posteriores, relativas a inmigración y naturalización, han derogado dispo-siciones sobre ciudadanía de las referidas actas orgánicas, pero la aludida Sección 7 como tal, nunca ha sido derogada, y aparece como vigente en el United States Code Annotated, citado antes.


 P.S.P. v. E.L.A., 107 D.P.R. 590, 606 y 608 (1978).
Debe señalarse que este derecho evidente ha sido reconocido al menos en un tratado internacional suscrito por Estados Unidos. Véase el Convenio Internacional de Derechos Civiles y Políticos (C.I.D.C.P.), suscrito por las partes el 23 de marzo de 1976 y ratificado por Estados Unidos el 8 de septiembre de 1992, Art. 1 (6 International Legal Materials 368-383 (1967)). Se trata, pues, de un derecho que forma parte del ordenamiento jurídico federal. Missouri v. Holland, 252 U.S. 416 (1920).